 IntheMatter of PHELPS DODGE CORPORATION, COPPERQUEENBRANCH,SMELTER DIVISIONandSOUTHERN ARIZONASMELTERMEN'S UNION,'LocAL No. 470, INTERNATIONAL UNION OF MINE, MILL AND SMELTERWORKERS, C. I.O.Case No. C 1357.Decided December11, 1940Jurisdiction:copper refining industry.Unfair Labor PracticesInterference,Restraint,and Coercion:anti-union statements; interrogationconcerning union activities; threats of discrimination.Company-Dominated Union:employee representation plan-formation aftervalidation of Act of successor organization similar in structure to predeces-sor-participation of management's representatives in formation of : solicita-tion of members, attendance at meetings-support to : furnishing bulletinboards to, while denying their use to "outside" union-indicia of domination :formation of successor by executive committee of dominated predecessor uponpredecessor's dissolution,without opportunity for employees to accept orreject it; restricted opportunity to select officers.,Discrimination:discharge,of employee and refusals to reinstate other employeesbecause of their union activities ; allegations of discrimination dismissed asto two employees.Remedial Orders:reinstatement and back pay.Where one of the reasons for a refusal to reinstate an employee allegedto be unfit for work was his union activity, the Board ordered his reinstate-ment upon a doctor's certification of his fitness for employment.Mr. Charles M. Brooks,for the Board.Ellinwood & Ross, by Mr. Denison KKitchel,of Phoenix, Ariz., forthe respondent.Mr. Henry W. Beumler,of Douglas, Ariz., for the Association.Mr. Ralph H. Rasmussen,of Douglas, Ariz., for the Union.Mr. Eugene R. ThorrensandMr. Milton E. Harris,of counsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Southern Ari-zona Smeltermen's Union No. 470, International Union of Mine,28 N. L. R. B., No. 73.442 PHELPS DODGE CORPORATION443tional Labor Relations Board, herein called the Board, by its RegionalDirector for the Twenty-first Region (Los Angeles, California)',issued a complaint, dated May 17, 1939, and an amendment thereto,dated May 22, 1939, against Phelps Dodge Corporation, herein calledthe respondent, alleging that the respondent, at its plant at Douglas,Arizona, known as its Copper Queen Branch, Smelter Division 2herein called the Douglas plant, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and amendment thereto, accompanied by notice ofhearing, were duly served upon the respondent and the Union, andupon Douglas Smeltermen's Association, herein called the Associa-tion, alleged in the complaint to be a company-dominated labororganization.With respect to the unfair labor practices, the complaint andamendment thereto alleged in substance that the respondent at itsDouglas. plant (1) since on or about July '5, 1935, dominated andinterfered with the formation and administration of, and contributedfinancial and other support to, a labor organization known as Em-ployees'Representation Plan, herein called the Plan, and its suc-cessor, the Association; (2) terminated the employment of Roy K.Anderson, Homer Long, Boyd Strange; Ed. E. Smith, and JosephCarl Simmons on or about specific dates mentioned therein and there-after refused to reinstate them, and refused to reemploy Jesus Masonand Pedro O. Martinez since on or about specific dates mentionedtherein, because each of the seven named persons had joined andassisted the Union and had otherwise engaged in concerted activities;and (3) at many times since on or about March 1, 1939, urged, per-suaded, and warned its employees to refrain from becoming or re-maining members of the Union and to cease their activity on behalfof the Union, threatened them with reprisals if they did not do so,made derogatory remarks about the Union, and otherwise interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On May 29, 1939, the respondent filed an answer to the complaintand the amendment thereto, admitting the allegations with respectto the nature of its business, but denying that it had engaged in anyMinor variations in the Union's signature appear in the four charges filed by it.Forthe purposes of the decision, we have used the designation signed to the second amendedcharge, the last charge filed preceding the issuance of the complaint in this pioceeding.2The caption of the complaint and amendment thereto omitted the words"SmelterDivision "At the hearing the Trial Examiner granted without objection a motion ofcounsel for the Board to add those words wherever the name of the respondent appears inthe record. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the alleged unfair labor practices. In addition the answer setforth that Roy K. Anderson and Homer Long "were severed fromrespondent's pay roll on March 9, 1939, incident to a general reduc-tion in respondent's working force" and that the respondent dis-charged Boyd Strange, Ed. E. Smith, and Joseph Carl Simmonsfor "cause."Pursuant to notice, a hearing was held from June 1 to June 8, 1939,inclusive, at -Douglas, Arizona, before Horace A. Ruckel, the TrialExaminer duly designated by the Board.At the opening of thehearing the Association filed a written motion to intervene in the'proceeding, which was granted.The Trial Examiner also grantedthe Association permission to file an answer, but the Association didnot file an answer.The Board, the respondent, and the Associationwere represented by counsel, and the Union by a representative.Allparties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the close of the Board'scase, the Trial Examiner granted without objection a motion of coun-sel for the Board to amend the complaint to conform to the proofadduced,' and denied the respondent's motion to dismiss the com-plaint.At the conclusion of the entire case, the Trial Examinergranted without objection the respondent's motion'to dismiss the com-plaint in so far as it related to Jesus Mason; and reserved ruling onthe respondent's motion to dismiss the remainder of the complaint,and on the Association's motion to dismiss the complaint in so far asit related to the Association.Thereafter, the Trial Examiner filed an Intermediate Report, datedSeptember 9, 1939, copies of which were duly served on each of theparties,In the Intermediate Report, the Trial Examiner grantedthe respondent's motion to dismiss the complaint in so far as itrelated to Pedro 0. Martinez, Joseph, Carl Simmons, and Ed. E.Smith, denied the remainder of the respondent's motion, and alsodenied the Association's motion to dismiss the complaint in so far asit related to the Association.The Trial Examiner found that therespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (1), (2), and (3) in all otherrespects, and recommended that the respondent cease and desist fromengaging in such practices and take certain affirmative action in orderto effectuate the policies of the Act.Exceptions to the Intermediate Report and other parts-of the rec-ord, and briefs in support thereof, were thereafter filed by the re-8 In this connection,counsel for the Board and counsel for the respondent stipulatedthat by such amendment it was not intended to introduce additional charges of unfairlabor practices. PHELPS DODGE CORPORATION445spondent, the Association, and the Union.Pursuant to notice, ahearing for the purpose of oral argument, in which only the respond-ent participated, was held before the Board, at Washington, D. C.,on March 28, 1940..The Board has reviewed the rulings of the Trial Examiner onmotions and' on objections-to the admission of evidence and, except'as to the ruling with respect to the respondent's motion to dismissthe complaint in so far as it related to Pedro 0. Martinez, finds thatno prejudicial errors were committed. For reasons hereinafter stated,we think the Trial Examiner erred in dismissing the complaint as toMartinez.In all other respects, the rulings are hereby affirmed.The Board has considered the exceptions and briefs filed by the re-spondent, the Association, and the Union, and the oral argument heldbefore it.Save as the exceptions are consistent with the findings,conclusions, and order hereinafter set forth, the Board finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS 'OF FACTI.THE BUSINESS OF THE RESPONDENT 4Phelps Dodge Corporation, the respondent, is a New York corpo-ration, engaged in the business of mining, refining, and fabricatingcopper and other metals.The respondent wholly owns numeroussubsidiary mining, copper refining, copper fabricating, public utility,mercantile, railroad, and other companies in Mexico, New York, NewJersey, Indiana, California, New Mexico, Texas, and Arizona.Di-rectly and through subsidiaries, it owns extensive mining propertiesin Mexico and Arizona, and smelting properties in Arizona, includingthe Douglas plant with which this proceeding is concerned.At itsDouglas plant, known as the Copper Queen Branch, Smelter Divi-sion, the respondent is engaged in the treating of ores and concen-trates.In the year 1938, of the tonnage received for treatment attheDouglas plant, 97.33 per cent came from within the State ofArizona, 2.66 per cent from Mexico, and .01 per cent from the State.ofNew Mexico.The respondent received 3,430,756,000 cubic feet ofnatural gas from Jal, New Mexico, for use in connection with th6operation of the Douglas plant during 1938.During the same periodthe Douglas plant produced 109,474 tons of copper bullion, amount-ing to approximately 5 per cent of the world's copper production forthat year.The respondent ships 100 per cent of its smelter produc-4 The findings in this section are based largely upon matters set forth in a stipulationentered Into between counsel for the Board and counsel for the respondent and introducedin evidence. 446DECISIONS OF kNAT1biVAL " LABOR ' RELATIONS BOARDtion at its'Douglits plant to the refinery of the Phelps-Dodge RefineryCorporation, a subsidiary, at El Paso, Texas.In its answer, the respondent admitted the jurisdictional allega-tions contained in the complaint and, at the oral argument beforethe Board, counsel for the respondent stated that its "operations aresuch as to affect interstate commerce," and conceded Board jurisdic-tion in this proceeding.H. THE ORGANIZATIONS INVOLVEDSouthernArizona Smeltermen's Union No. 470, InternationalUnion of Mine, Mill & Smelter Workers, C. I. 0., is a labororgani-zation affiliated with the Congress of Industrial Organizations.Em-ployees' Representation Plan was and Douglas Smeltermen's Asso-ciation is an unaffiliated labor organization.The Union and theAssociation now admit to membership, and the Employees' Repre-sentation Plan formerly admitted to participation, the respondent'semployees at its Douglas plant.III. THE UNFAIR LABOR PRACTICESA. Dominationand supportof the Plan1.ThePlan in 1933In 1933 there was established at the Douglas plant a.labor organi-zation known as Employees' Representation Plan 5 to provide collet-_tive representation for the respondent's employees."The Plan contained 11 articles embracing purpose; terms of em-ployees' representatives; qualifications of employees'. representativesand voters; electoral divisions; nominations and elections of em-ployees; organization of employees' committee [representatives] ;employees' representatives' meetings; procedure for adjustment ofcomplaints, requests, or suggestions; duties and powers of employees'representatives; amendments; and termination of the Plan. In sub-stance, the Plan subdivided the Douglas plant into'll electoral divi-sions, each of which was entitled to one or more representatives,6Aside from recitals in the Plan itself, there is no other evidence in the record withrespect to the detailsof theorigin and formation of the Planexcept thatFloyd Biava, anemployee representative, testified that when the Plan wasinstituted, "itwas explained tous on the anode floor. I wasn't presentbut I knowit was explained there."6Article 1of the Plan,entitled"Purpose,"states ."The employees of the Phelps Dodge Corpoiation,Copper Queen Branch,Smelter Divi-sion; in order to form an organization for the purpose of promoting closer relations betweenthe employees and the management,to provide a method for the prompt settlement of anydifferences that may arise,and to provide a means whereby employees shall have a methodof bargaining collectively on matters relating to working conditions,hours of labor,wages, safety and other matters of mutual interest,do hereby establish this Employees'Representation Plan for the Copper Queen Branch,Smelter Division " PHELPS DODGE CORPORATION,447depending on the number of employees on they pay roll of the division.It provided that non-supervisory employees in each division shouldby secret ballot vote to nominate and elect, semiannually in Decemberand June of each year, employee representatives; 7 and that employ-ees so elected should serve as representatives for 1 year, except thatan employee representative should automatically vacate office upontermination of his employment at the plant or upon permanent trans-fer to an electoral division other than the one he'was elected torepresent.After each election, the representatives selected were tomeet as the "Employees' Committee" for the purpose of electingofficers from among themselves, adopting rules of procedure, andappointing sub-committees, and were to hold meetings at least onceamonth and keep record of the proceedings, which the Committee(night publish, if deemed advisable.-With respect to the method of dealing with the management ofthe Douglas plant, the Plan provided that a representative shouldfirst confer with the foreman of the department involved regardinga "complaint, request, or suggestion" arising in his electoral division ;if the pnatter was not thus satisfactorily adjusted, the representativeshould then refer it to the manager of the Douglas plant; and, ifno settlement resulted from such reference, it should be submittedto the Employees' Committee for "investigation and complaint."The Plan made no further provision with respect to the disposition ofthe recommendation of the Employees' Committee.The Plan in-vested the representatives with "full power' to bargain collectively,and to enter into agreements on behalf of the employees with theManagement on all questions relating to working conditions, wages,hours of labor, relationship. with the Management and other similarmatters."Finally, the Plan could be amended only by a 2/3 vote of all therepresentatives and could be terminated by only a 2/3 vote of theemployees at st special election called by the Employees' Committee.However, there was no provision whereby the employees could compelthe representatives to call such an election.2.The Plan in 1934 and 1935At a meeting on Septenlber 6, 119341, the employees' representativeselected under the foregoing Plan and representatives of the -man-7To be eligible for nomination as a representativeof anydivision, the Plan requiredthat an employee be an English-speaking citizen at least 21 yearsold,whohad beenemployed at the Douglas plant for at least 1 year immediately prior to nomination and whowas currently employed in the division to be represented.Nominations and elections ofrepresentatives were to be conducted and supervised by the Employees',Committee (theretiring representatives)'pursuant to notice posted by them, the ballots to be depositedin a locked box provided for the purpose,and theresultsof the elections to' be posted inthe various electoral divisions. 448DECISIONS OF NATIONAL LABOR RELATIONS\ BOARDagement agreed upon what they'designated simply as a Plans estab-lishing an Industrial Council.This Plan stated that its `purposewas "to provide a method for the prompt settlement of any differ-ences that may arise, and to provide a means whereby the Employeesmay bargain collectively with the Management"; and provided forjointmonthly, meetings between management representatives ap-pointed by the manager of the Douglas plant and employee repre-sentatives elected under the' Plan as established in 1933. It wasspecifically provided that the employees' representatives should beemployed at the Douglas plant.A majority of the management'srepresentatives, together with a majority of the employees' repre-sentatives,' were required for a quorum.These meetings were to beknown as the Industrial Council, and were to be under the chair-'manship of the plant manager or someone designated by him; themanager was to appoint a secretary to record the proceedings, in-cluding discussions and decisions, and copies of the minutes were tobe posted on bulletin boards at the plant.Each group of representa-tives was to vote as a unit and was to have "an equal voice and votingpower in considering matters coming before the Council."Agree-ments reached by the Council were to be referred, each as a "recom-mendation," to the plant manager "for execution."As to any mat-ters not settled with the consent of the management's representativesat such meetings, substitute or compromise proposals could be offered,and if an agreement was still not reached the matter could be sub-mitted for final decision to arbitrators then to be selected by thetwo groups of representatives.The Plan contained several specificreservations by the management removing the reserved subject mat-ter from the field of collective bargaining.9Finally, any or all of theprovisions of the September 6, 1934, Plan could be terminated bythe management on 30 days' written notice.8The record discloses no details with respect to the preparation and presentation ofthis Plan,which was subsequently printed by the respondent under the following caption :"At a meeting held September 6, 1934, the duly elected Employees'Representativesmetwith Representatives of Phelps Dodge Corporation,Copper Queen Branch, Smelter Divi-sion,and mutually agreed upon the following Plan as a method for the settlement of anydifferences that may arise between the Employees and the Management of said Corpora-tion, and as a means whereby collective bargaining on matters relating to working condi-tions, hours of labor, wages,safety and other matters may be carried on by the Employees'Representatives and the Management of said Corporation."9 Article 7, entitled"Reservations,"provided :,or to in-crease or decrease the scale of its operations at any time, in any and all departments shallnot be questioned.IT.The Management of the Copper Queen Branch, Smelter Division, operations,and thedirection of the working force, including the right to hire, suspend,transfer or dischargeemployees for proper cause, and the right to relieve employees from duty because of lackofwork or for other legitimate reasons, is vested in the Management of the Company,and, except as expressly provided herein, these rights shall not be abridged by anythingcontained herein."L, PHELPS DODGE CORPORATION449The management paid every employee representative $2.00 foreach joint meeting attended.Meetings of employee representatives,as well as joint meetings of the two groups of representatives, wereheld on company property.Further details concerning the operationof the Plan, as established in 1933 and amplified in 1934, are notdisclosed in the record.Shortly after the effective date of the Act,duly 5, 1935, the respondent announced to the employee representa-tives that the Plan was unlawful and would be discontinued.loThe Plan from its inception in 1933 was a labor 'organization in-capable of. functioning as abona fiderepresentative of the employees.The Plan made no provision for membership in the organization. Allnon-supervisory employees automatically were entitled to participatein the Plan, simply by virtue of the employment relationship.Theywere not free to designate representatives of their own choosing, butwere restricted to a certain class of fellow employees, whose right toact as representatives could be terminated by the management.Noprovision was made for meetings at which employees could meet eitherwith their fellow employees or with their representatives for thepurpose .of crystallizing general employee sentiment and instructingthe representatives on any issues relating to wages, hours, working con-ditions, or other matters of common employee concern.No provisionwas made 'for employee financial support of the organization.ThePlan merely established an advisory agency supported by the man=agement for adjusting differences between the employees and the man-agement-within limits determined by the management in each case."The amplification of the Plan adopted on September 6, 1934, creat-ing an Industrial Council of representatives of the employees andthe management, fixed definitely the exclusive manner in which the10Gilbert Hale, an employee representative at that time,testified :As I recall it the company management told us that..we couldn't bargain withthem on account of the Labor.Relations...Imean the Wagner Act,and they dis-solved the meetings.Floyd Biava testified on the same point :A. They said that the Representation Plan was unlawful and we could not meetwith the company any more to bargain, because we was receiving$2 00 per meeting.Q.Who told you that?A. The management.Q. At a meeting?A. At a meeting.11 As provided in the Plan adopted September 6, 1934, it was the function of the In-dustrial Council to"consider and settle all questions relating to . . . matters of mutualinterest to the employees -and the Management."It could "settle"these matters,however,only when a majority of management representatives,as well as a majority of employees'representatives,agreed as to the position to be taken.Even should a position be agreedupon by both groups of representatives,no bargaining thereon appears to have been con-templated,since the ultimate action provided for is characterized as a "recommendation."In view of the use of this term,we do not construe the provision that such"recommenda-tion-shall be referred to the manager of the Company for execution" as binding the respond-ent to carry out "recommendations"made to it by the Council. 450DECISIONSOF- NATIONALLABOR RELATIONS BOARDPlan,was to function in conjunction with the management.12Therespondent paid the employee representatives for time spent in Indus-trialCouncil meetings on Plan business, permitted Plan elections tobe conducted in the plant, and supplied meeting quarters for, Planrepresentatives.The respondent argues that Article 1 of the Plan as established in1933 shows- that it was formed by the employees themselves, and thatthere is no direct evidence in the record that the respondent playedany part in its creation,We do not regard either premise as con-clusive upon chat-issue.The entire structure of the organization,more particularly the provisions for automatic employee participation,for the subdivision of the; plant into electoral divisions, for plantelections, and for a grievance procedure, coupled with the absence ofairy provision.for employee -financial support of the organization,13convinces us and -we, find that in fact -the,. Plan originated with therespondent or, at least was formulated with ,its active participation.However, irrespective of the Plan's origin, it is plain and we findthat, once established, the Plan existed and functioned only throughthe respondent's joint participation, financial support, and sufferance.The respondent also urges that the Plan adopted on September 6,1934, so far as the record shows, was nothing more than a bonafidecontract providing machinery for collective bargaining.However, thePlan was not thereafter severable into (1) an independent labor organ-ization capable of makinga bona fidecontract with the management,and (2) abona fidecontract between that organization and the man-agement, because the record establishes that no suchbona fideorgan-ization was then in existence and there was nothing in the Plan,adopted September 6, 1934, purporting to, confer contractual - rightsor impose contractual obligations upon either the employees or themanagement.The Industrial Council itself is plainly a labor organ-ization as expressly defined in Section 2 (5) of the Act.14We,therefore, reject this argument of the respondent.n SeeWestinghouse Electric & Manufacturing Company v. National Labor RelationsBoard,112 F. (2d) 657 (C. C A. 2), enf'g as modMatter of Westinghouse Electric &Manufacturing CompanyandUnited Electrical, Radio it Machine Workers of America,Local $R 10,18 N. L R B 300, where the Court saidIn 1933 the company organized the "Plan", so called, for dealing with matterswhich might arise between its employees and itself. It is not necessary to go into thedetails more than to say that the governing committees of this organization wei,e madeup equally of elected representatives of- the employees, and of; "management employees"appointed by the company.Though the company does not appear to have had con-trol, at least it had such a joint share in the "Plan's" management and direction asthe statute now forbids.isBoth the original Plan and the 1934, amplification were printed, although the organi-zation had no ostensible means of financial support other than the respondent.14 SeeMatter of Bethlehem Ship Building Corporation, LimitedandIndustrial Union, of,Marine and Shipbuilding Workers of Amernca, Local No. 5, etat, 11 N. L R. B 105, ent.d,inBethlehem Shipbuilding Corporation, Ltd. et al.v.NationalLabor Relations Board,(C. C. A. 1, October 8, 1940). PHELPS DODGE CORPORATION451We do not make any findings of unfair labor practices on the basisof the respondent's conduct prior to July 5, 1935, the effective dateof the Act, but we have considered and set forth such conduct sinceit is relevant and material in evaluating the respondent's subsequentacts.15However, we find that from July 5, 1935, to the date of thisPlan's discontinuance '16 the respondent dominated and interfered withthe administration of the Plan and contributed financial and othersupport to it, and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.3.The Plan from 1936 to 1938At some time after July 5, 1935, but prior to July 1, 1936, whatpurported to be a new Plan, herein called the 1936 Plan, was formu-lated.The 1936 Plan was entitled "Collective Bargaining Agree-nient," and purported to be an agreement between the managementat the plant and a so-called "Employees' Association."Like the Planadopted `on September 6, 1934, the 1936 Plan contained no provisionsrelating to terms or conditions of employment, but merely reestablishedthe method of dealing between the employees and the managementwhich had been in operation under the preceding Plan. 117In detail, the 1936 Plan stated that its purpose was "to provide amethod for the prompt settlement of any differences that may arise,and to provide a means whereby the members of the Employees' Asso-ciation may bargain collectively with the Manager." It provided thatmembers of the Employees' Association should be represented by the"Employees' Association Representative Committee"; that joint meet-ings should be held at least monthly between that Committee and theplant manager and his represenatives; and that the manager was alsoto appoint a secretary to record the proceedings, including_ all- discus-sions and decisions, copies of which were to be furnished to thesecretary of the Committee.The 1936 Plan further provided that, as to any matter not settledwith the consent of the management's representatives;, substitute orcompromise proposals could be offered or the matter submitted for finaldecision to arbitrators then to be selected by the two groups of repre-,sentatives.Patterned after the Plan adopted on September 6, 1934,the 1936 Plan contained the same specific reservations by the manage-ment removing the reserved subject matter from the field of collective"National Labor Relations Board v. Pennsylvania Greyhound Lines,Inc.,303 U. S261, 268-270;National Labor Relations Board v. Pacific Greyhound Lines, Inc,303 U S.272, 273.16 The precise date of such discontinuance after July 5, 1935,isnot established by therecord17The respondent in its brief concedes that the 1936 Plan was not"dissimilar" to theone adopted on September 6, 1934.413597-42-vol 23-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDdealing."'Finally, the 1936 Plan provided that it could be terminatedby the management or by the Committee on 30 days' written notice.The first meeting between employee and management representativesunder the 1936 Plan occurred on July -l, 1936, in the Engineering Officeat the Douglas plant, under the chairmanship of H. A. Clark, the plantmanager.19Clark opened the meeting by asking : "Who is chairmanof the Employees' Committee?" 20G. B. Hammer '21 a watchman withan employment record of approximately 20 years with- the respondent,identified himself as the chairman. In response- to Clark's request,Clark was given a list of names of 13 employees on the Committeetogether with designations of the divisions they represented.22Clarkstated that, in addition to himself, C. H. Cole, the superintendent,L. L. McDaniel, the general foreman, and I. B. Ward, the employmentmanager,would constitute theManagement'sCommittee.Thefollowing conversation then ensued :CHAIRMAN [Clark]. Was this election held at the plant or offthe job?Mr. BIAVA 23It washeld in theplant.[Italics supplied.]CHAIRMAN. About what per cent of the men voted?Mr. BIAVA. We figure about73%.CHAIRMAN. All right, we will say about 73%. The election,I suppose, was by secret ballot?Mr. BIAVA. Yes, sir.There is no question about this Commit-tee's serving, the Committee is duly elected.CHAIRMAN. HOW was this Committee of Representativesformed?Mr. BIAVA. There wasa general electionto decide whether toaccept the Planor not,then each divisionnominatedtheir menfor an electionto be heldat a later date,the two men receivingIs See footnote 9,supra.19The findings in this paragraph are based upon typewritten minutes of the joint meet-ing.These minutes, prepared by the respondent and produced by it at the hearing, containverbatim transcripts of many statements made at the meeting and bear the words "ff. A.Clark, Chairman"at the end.20The minutes df this meeting are captioned"Minutes of Meeting of Employees' Com-mittee and the Manager'sCommittee.""Employees'Committee"was the designation ofthe employees' representatives under the original Plan."Employees'Association Repre-sentative Committee"was the designation adopted in the 1936 Plan. The designationsare used interchangeably in the record and herein.-21Hammer was a representative or member of the grievance committee under an em-ployee representation plan in operation at the Douglas plant shortly after the World War.Under that plan, elections for representatives were conducted at the plant and the man-agement paid representatives for attending meetings.The record does not disclose howlong that plan was in existence or any other details with reference to it.22 Three of the 13 employees on the Employees'Committee were listed as representingthe electoral division consisting of Mexican employees,while each of ,the 'remaining 10'committeemen represented a different electoral division.The 1936 Plan did not providefor any electoral divisions,and the 11 divisions represented were those established by the1933 Plan.Brava, one of the employees'representatives present, had also served as such underthe 1933 Plan. PHELPS DODGE CORPORATION453the highest number of votes ini each division being put up forelection, one representative for each 100 men or fraction there-of.24The nomination for the men in each division and theirelection was held by secret ballot.25CHAIRMAN. Have you a copy of the Plan as presented?Mr. HAMMER. Yes sir. [Hands the Chairman a copy of the'Plan.]CHAIRMAN.This Plan has been referred to the Company andhas been approved; the Company accepts it as the bargainingagency between the employees and the management.Now thatthis is established, is there anything further to say? [Italicssupplied.] -Hay, an employee representative, inquired as to whom the em-ployees' representatives were to meet with.Clark replied : "Now thatwe have this bargaining committee established we should workthrough it, that is what the Committee is for, and you should workthrough it.I alsothink we should have a resolution in the minutesas a matterof record accepting the Plan."Thereupon Hammermoved that "the Plan presented by the Employees' Committee to theManagement'sCommittee onJuly1, 1936, be and is the bargainingagency between the Employees' Committee and the- management";and the motion, after being seconded by Biava, was unanimouslycarried.Clark, on his own initiative, then took- up as "old business"requests previously made to him personally by representatives of cer-tain electoral divisions in existence under the 1933 Plan.To a queryby Hammer whether the "Wagner Law" required the respondent to94 In this connection,the 1933 Plan provided :Article 4=Electoral Divisions.2.Employees'Representatives shall be apportioned among the several ElectoralDivisions on the basis of one Representative for each one hundred employees,or majorfraction thereof, as shown by the number of employees on the payroll of the Division ;provided,-however, that each Electoral Division shall have at least one Representative.Article 5-Nominations and Elections of Employees'Representatives.1.Nominations and elections of Employees'Representatives shall be by secretballot.S.Nominations and elections of Employees' Representatives shall be held under thedirectionand supervision of the EmployeesCommittee, who shall post notices advisingthe employeesof such elections at least two weeks prior to the date of the election.7. In Electoral Divisions from which one Representative is to be elected, the twopersons securingthe highestnumber ofvotes shall be declared 'nominated.9.The results of the nominating election and the names of the nominees shall beposted in the various Electoral Divisions. . . .10. . . ., the election of the Representatives by secret ballot shall be held in thesame manner as provided for nominations. . . .11. . . . the candidate or candidates receiving'the highest number of votes in hisor their Electoral Division shall be declared elected"The record-does not disclose any, further details as to the calling and-.holding of theelections or the results thereof. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDdock employees' representatives who attended meetings with themanagement during their working time, Clark answered that "therewas no Wagner law" and that committeemen would not lose time byattending such meetings.After, some further discussion, the meetingwas adjourned on Biava's motion.Thereafter meetings between the Employees' Committee and the'management were held at least monthly, special meetings being calledoccasionally.At a special meeting held August 28, 1936, toannouncean approximately 5-per cent increase in hourly wage rates, effectiveSeptember 1, 1936, Hammer thanked the management for it "on be-half of the Employees' Representative Committee" and stated thatthe wage increase came as a "pleasant surprise." 26At a joint-meet-ing on October 7, 1936, Manager Clark inquiredas tothe "generalfeeling" among the employees and Biava replied-that he had observednothing "wrong with the men" and that "they are feeling prettywell satisfied."Beginning with that meeting, so far as the 1936 Planis concerned, the management started the practice of mimeographingthe minutes of all meetings with the Employees' Committee and post-ing copies on plant bulletin boards. .On May 5, 1937, at a regular meeting, James Kelley, a member ofnot fully understood by the employees, and asked Clark for a copy ofthe Act for posting on the bulletin boards.Clark replied that, if hecould secure it, he' would give one- to Kelley. In the ensuing"discus-sion,Clark stated that the Act "was no'v the law"; 27 that "the Em.ployees' Association as now operating"was "not inconflict" with anyprovision of the Act; and that, "in view of the pleasant and siitis-_factory relations existing in the past between the employees and themanagement," he hoped that "the Association" would continue." 24Employee Representative Lane then stated that he too had consideredthe application of the Act to "the agreement between the Employees'Committee and the Company" and could find no conflict;2'Under similar circumstances,the management announced 5-per cent wage increaseson November 14, 1936, effective December 1,' 1936,on January 5, 1937, effective-February1,1937, on February 27, 1937,effective March 1, 1937,and on May 1, 1937,effective thesame date.However,on May 29, 1937, the management'called a special meeting andannounced a decrease in wage rates of approximately 5 per cent,effective June 1;' 1937.Under similar circumstances,themanagement announced 5-per cent wage cuts on November 8,1937, effective NoN ember 16,1937,on December 27, 1937;effective' January 1,1938,and on June 24, 1938, effective July 1, 1938.All increases and decreases mentionedabove were based upon wage rates in effect in August 193627 Clark had reference to the decisions of the Supreme Cou'r't of the'United States onApril 12, 1937, inNational Labor Relations Board v. Jones d Laughlin`Steel Corp ;301`The firstmeeting at which these Supreme Court decisions were referred to was the afdre-mentionedmeeting of May 5,1937.1:'`'''.-28 Clark's references to a so-called Employees'Association were intended as referencesto the joint meetings between ^epresentathes of the 'employees and the management: ' -PHELPS ` DODGE CORPORATION455The first definite activity outside the plant in connection with theEmployees' Committee -was an election of employees' representativeswhich was conducted at the Y. M. C. A. in the middle of 1937, abouta year after the Employees' Committee had started to function underthe 1936 Plan.The director of the Y. M. C. A. permitted the repre-sentatives free use of a room for this and subsequent elections, andalso for their own subsequent committee meetings.The respondent thereafter continued to hold meetings with the Em-ployees' Committee at least once a month, pursuant to the 1936 Plan,as had been done at least since July 1, 1936,29 and to record Minutes ofsuch meetings and post mimeographed copies on plant bulletin boards.Manager Clark died in March 1938, and the meetings of the Employees'Committee and the management thereafter continued in pursuance ofthe provisions of the 1936 Plan, under the chairmanship of Superin-tendent Cole, until the 1936 Plan was replaced at a joint meeting onSeptember 7, 1938, by a so-called "Collective Bargaining Agreement"with the Douglas Smeltermen's Association, hereinafter referred to.The respondent argues that an employees' committee of some sort,which had been elected in the plant'at some time prior to July 1, 1936,agreed to the 1936 Plan at the July 1, 1936, meeting with the manage-ment.However, the respondent does not claim that this agreementwas entered into by any independent employee organization.31More-over, George Colvin, who had been in the respondent's employ since1927 and was a representative on the Employees' Committee from itsfirstmeeting with the management under the 1936 Plan, testified thatBiava, who was a representative before as well as after the discontin-uance of the original Plan in 1935, testified that he could not recall thename of the group in existence after 1935, that there were no dues atthat time, and that the fashion of meeting with the management under-went no change from the method in existence under the Plan prior toJuly 1935, except that the management no longer paid the employeerepresentatives $2 each per meeting; Joe Lane, who had been in therespondent's employ since about 1925 and was an employees' representa=tive under the plan both prior to its discontinuance in 1935 and upon itsrevival in 1936, stated at the hearing that the so-called Employees'Association had been formed in 1933, had continued under variousnames until 1938, and that a series of meetings between the Employees'Committee and the Management's Committee took place during this29The Plan,as amended on September 6, 1934,provided for joint meetings at least onceevery month and for the posting of minutes of the meetings on plant bulletin boards.The respondent, however, failed to produce minutes of meetings prior to July 1, 1936.31An organization known as the "Employees' Benefit Association" appears to have beenin existence,at least in 1937, but it is clear that this organization (lid not purport tocarry on dealings with the management,and was not the one referred to as the "Em-ployees'Association"in the 1936 Plan. 456DECISIONSOF NATIONAL -LABOR RELATIONS BOARD'5-year period; Gilbert Hale, who had been employed at the Douglasplant since 1922 and had been an employees' representative under thePlan in 1935, testified that he knew that some form 'of representationwas in effect after the respondent had dissolved the Plan in 1935 but,when questioned by the Trial Examiner as to the basis for this testi-mony, stated that he was unable to give the name of any organizationwhose purpose was to discuss working conditions during this period,and that he did not know any further details concerning the function-ing of any such organization; and Hammer testified that, althoughhe was a member of the group that met with the management on andafter July 1, 1936, he did not remember the name of the organizationwhich the group was representing.Under these circumstances, it issignificant, that the 1936 Plan was signed, not by someone on behalfof an employee organization of some sort, but by Hammer as chairmanof an Employees' Association Committee, and that the carbon copythereof in the record, which was furnished by the respondent, bears atthe bottom the following notation :This Plan accepted by both the Employees' Committee and theManagement's Committee in meeting held July 1, 1936., So stated-in the minutes.In view of these considerations, coupled with Clark's acceptance ofthe 1936 Plan upon being advised that it had been submitted to, andthe representatives elected by,the employees as such, acting in theplant,and not as the members of any employee organization, andClark's repeated references to the 1936 Plan itself as establishing thebargaining agency for the employees, we find that there was no inde-pendent labor organization in existence, apart from the provisions ofthe 1936 Plan, with which the respondent could make an agreementat the time it purported to do so on July 1, 1936.31We find that when the employees at the Douglas plant at some time.prior to July 1, 1936, voted in the plant on the question of acceptingthe 1936 Plan, and when they thereafter elected fellow employees toact under the 1936 Plan as representatives of the same electoral divi-sions as they had previously been familiar with, also in the plant, andwithout opposition from the management, they had not been effectivelyfreed from the respondent's domination and support of the originalPlan and its interference with their rights as guaranteed in Section 7of the Act.32We further find that the circumstances under which31 Biava testified that duiing 1935, some tome after July 5, "a group of men assembledthemselves at the Y. M. C.A." and "formed the -new plan " However,Biava was uncer-tain as to the time of the alleged meeting andr refused to"swear to it."Under thesecircumstances,we do not credit such testimony.33We do not consider that the employees generally were rendered free by the respond-ent's announcement to their representatives,at some time after July 5, 1935, that the Planthen in existence was unlawful and would be abolished. ',SeeMatter of WestronghouseElectric & Manufacturing CompanyandUnited Electrical, Radio & Machine Workers or PHELPSDODGE CORPORATION457collective dealing between employees' representatives and the manage-ment was resumed on July 1, 1936, and particularly Clark's statementsat that meeting, show that the labor organization which resulted wasnothing but the earlier Plan,33 revived by the respondent as an advisoryagency for adjusting differences within limits determined by the man-agement, except for the elimination of payment to representatives forattendance at joint meetings; and that the employees could not fail tounderstand, in this setting, that the 1936 Plan represented the respond-'ent's desires just as the preceding Plan had done.No means of sup-port having been provided in the 1936 Plan for carrying out the activi-ties of the Employees' Committee, including the semi-annual nomina-tion and election of representatives by secret ballot, the inference isclear that whatever financing was required for the activities of theEmployees' Committee continued to be supplied by the respondent.14The respondent also contributed support to the Employees' Committeeby permitting the elections for representatives to be conducted in theplant until the `middle of 1937, and by preparing copies of the jointmeetings and posting them on bulletin boards in the plant devoted tothe respondent's business.The respondent's persistent effort to maintain the 1936 Plan isrevealed by Clark's comments at the joint meeting of May 5, 1937, thatthe Act "was now the law" but that the 1936 Plan was not in conflictwith any provision thereof, and that he hoped the 1936 Plan wouldcontinue.It was not until some time after the Supreme Court hadupheld the constitutionality of the Act that it was deemed desirable tohave the activities of the Employees' Committee carried on outsidethe plant, and after July 1937 elections and meetings of the Em-ployees' committee took place in quarters donated by the Y. M. C. A.We are of the opinion that such minor changes failed to wipe theslate clean and free the employees from the respondent's previousdomination of their efforts at self-organization for collectivebargaining.35America, Local # i70, 18 NL.R.B. 300, enf'd as mod inWestinghouse Electric &Manufacturing Company v. NationalLaborRelations Board,112 F. (2d) 657 (C. C. A. 2),petition for cert. granted, November 12, 1940.31Lane's testimony to the effect that there was no discontinuance of the meetings be-tween the employees' representatives and the management between the time of the estab-lishment of the original Plan and the formation of the Association in 1938 and particularlybetween'the time of the respondent's announcement in 1935 dissolving the original Planand the formal establishment of the 1936 Plan, affirmatively indicates that the employeesregarded the Plan,, dating from the time of its establishment in 1933 to the time of itsdisplacement by the Association, as an unbroken continuity, and we so find.Matter of Titan Metal Manufacturng CompanyandFederal Labor Union No. 19981,5 N. L R B. 577, enf'dTitan Metal Manufacturing Co. v. National Labor Relations Board,106 F. (2d) 254 (C. C A. 3), cert. den. 308 U. S. 615;Matter of Sunshine Mining Com-panyandInternational Union of Mine, Mill and Smelter Workers, 7 N.L. It B. 1252, enf'd,NationalLabor Relations Board v. Sunshine Mining Company,110 F. (2d) 780 (C. C. A.9), petition for cert. filed August 21, 1940.85NationalLabor Relations Board v. Newport News Shipbuilding & Dry DockCo , 308U. S. 241. 458DECISIONS-O1rNATIONALLABOR RELATiONS BOARDUnder all the circumstances,we find that the 1936 Plan is nothingbut a revival of the original Plan, and that the respondent dominated 'and interfered with the formation and_ administration of the 1936Plan, and contributed financial and other support thereto,from itsestablishment in 1936 to its replacement at the September 7, 1938,meeting and thereby interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of thRAct.B. Domination and support of the Association1.Chronology of eventsBrava testified that in the late spring of 1938 word from anunstated source was passed in the plant "by mouth to mouth" .. ."to go down to the Y. M. C. A." . . . because the Employees' Com-mittee under the 1936 Plan ". . . wasn't any good . . . they don'twant it any more," that .. . "they wanted something to comply alittle, -more."Shortly thereafter Biava, Colvin, Lane, Hammer, andpossibly some of the other seven representatives on the Employees'Committee,36 at one of that group's meetings held at the Y. M. C. A.,decided to form a new organization.All the representatives whotestified at the hearing claimed that they were unable to recall whoinitiated this step.Hammer, the chairman of the Employees' Com-mittee, nevertheless testified and we find that the Association wasorganized because it became generally known that the Employees'Committee was not legal, and that it was desired to give the employeessome form of representation that would not violate the law.37At this meeting in the spring of 1938, Hammer appointed Biava,Colvin, Lane, and himself, to draft a constitution for a new or-ganization or, as Biava testified, -for "the representation plan that isnow in effect."Hammer suggested that the organization should bepatterned after one in existence at the respondent's plant in Bisbee,Arizona, known as its Copper Queen Branch, Mines Division, whichthe four representatives visited shortly thereafter.-5They thendrafted a constitution for an organization to-be known as the DouglasSmelterrnen'sAssociation, patterned largely after the one at the33 Since thefirstmeeting in 1918, on January 5, the electoral division consisting ofMexican employees had been represented by only 1 employee instead of 3, as theietofore,thus reducing the number of representatives fiour I lo 113'InMatter of Phelps Dodge Corporation United Verde BranchandIntei nationalAsso-ciationof Machinists, LocalNo223,et al,6 N L. R B 624, the Board on April 15, 1938,decided that employees' representation plans at another branch of the respondent in theState of Arizona could not be consideied asbona fiderepresentatives of the employeesfor the purposes of collective bargaining, because the Plans were subject to the respond-ent's control, and therefore rejected the claims of the Plans in a representation proceedingunder Section 9 (c) of the ActThis decision was known to the members of the Em-ployees' Committee as well as to the respondent.61 The recorddoes not disclose how the expenses of this trip were met. PHELPSDODGE CORPORATION -459'Bisbee plant, and, after being informed that the new organizationwas legal,39 had this constituion and application cards printed atthe Brewery Gulch Gazette in Bisbee.The printing bill was subse-quently paid out of dues collected by the Association.-The so-called "Constitution and By-Laws" of the Association con-tain provisions for membership upon application and for dues of25 cents per month.40The governing body is the Executive Board,which has exclusive power to act as the "collective bargaining agencyfor all members" and is composed of at least 11 members, one beingfrom each of the same 11 electoral divisons of the Douglas plantas were previously in existence under the Plan.41 It further providesthat any member of the Executive Board whose employment isterminated automatically ceases to be a member of the Board, andthat any member of the Board who is permanently transferred fromhis electoral division 'automatically ceases to be a member of theBoard after 30 days.The members of the Executive Board, withina week after their election, elect from among themselves a president,a vice president, a secretary, and a treasurer, who are also to be theofficers of the Association; and the Executive Board is thereafter to,meet regularly except for a few changes in names and the substitution -of membership dues of 25 cents a month for automatic and expense-free participation, the structure of the Association is practicallyindistinguishable from its predecessors.After the printed copies of the "Constitution and By-Laws" andthe application cards were received from the printer in July, therepresentatives on the Employees' Committee solicited applicationsfor membership in the Association.Lane admitted that he solicitedemployees "on the job" and "any place I could find them," and hiswork as pipefitter took him to every department of the plant.Biava admitted soliciting four or five employees in the plant.M. J.Arnold, who had been elected a representative on the Employees',Committee in June 1937 and had served as such ever since the regularmeeting of August 4, 1937, also solicited employees wherever he foundthem in the plant, enrolling 100 per cent of the 12 or 14 employeesin his department, although he testified that he did so only during' -his lunch period and after working hours.Hale, one of the firstemployees to join the Association after its formation, was solicited80The group consulted an attorney,who is not further identified in the record.41 Ajthough the "Constitution and By-Laws"state that"any person employed inany smelter in the Douglas vicinity shall be eligible for membership,"we find that member-ship was intended to be limited to the employees at the Douglas plant and has been solimited in actual practice.41The "Constitution and By-Laws"of the Association contain restrictive provisions,-like those found in the predecessor Plans,limiting members of the Executive Board, theexisting counterpart of the Employees'Committee, to Association members who are Eng-lish-speaking citizens of the United States, over 21, and employees of ,a ^ "smelter in theDouglas vicinity"for a minimum period prior to nomination. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Arnold in the room at the plant where they both worked. Colvinrecruited "one or two" members in the plant.We find that therespondent, under such circumstances, knew of solicitation in theplant, during working hours, on behalf of. the Association, and, bytaking no steps to prevent it, gave support to the Association.The first formal meeting of the new Association, at which minuteswere taken, was held in the Y.-M. C. A. on July 27, 1938.The only.members present at this meeting were the same 11 men who hadcomposed the Employees' Committee, who had organized the Asso-ciation, and who comprised the entire membership of the Associa-tion at that time; they appointed themselves as the Executive Board-of the Association until the next election provided for in the consti-tution, in December; and they elected' Hammer, the former chairman,of the Employees' Committee, as president.On Lane's suggestion,Hammer then appointed Biava, Colvin, and Lane to prepare anagreement to provide for meetings between the management andrepresentatives of the Association for the purpose of dealing with,.matters of mutual interest.The meeting also passed on at least onemembership application, that of Hale.At a meeting between the Employees' Committee and the manage-ment on August 3, 1938, still pursuant to the 1936 Plan, Hammerorally stated that the Employees' Committee wished to serve noticethat it desired to cancel the 1936 Plan at the end of 30 days, andthat the new Association would present a new "working agreement"-toColewithin a week "for consideration at our next regularmeeting." 42About August 10, 1938, Colvin presented to Cole a proposed "Col-lectiveBargaining Agreement" between the Association and the-management, which Colvin had prepared with Lane's assistance.This "Agreement," except for appropriate changes of name and a fewother minor differences, is identical with the 1936 Plan establishingmeetings between the. Employees' Committee and the management.It contains no provisions relating to the terms or conditions of em-ployment, but merely provides' that the "Executive Committee" ofthe Association and the plant superintendent and his representativesshould meet at least monthly to "consider and attempt to settle allquestions relating to working conditions, safety, wages, hours oflabor and other matters of mutual interest"; 43 and that, as to anymatter not settled with the consent of the management's representa-Hammer any questions about the new Association,with which the management had hadno prior dealings.rHowever,management officials'stated at that time that they wouldlook into the new organization to see if it was satisfactory.41 The matters taken up at meetings held pursuant to this "Agreement,"and particularlygrievances, have not, been limited to the Association'smembership.''_ --PH LPS DODGE CORPORATION.461tives, substitute or, compromise proposals-may be offered, or the mat-termay be submitted for final decision to arbitrators then to 'beselected by the two groups,of representatives.Finally, the "Agree-ment" provides that it may be terminated by either party on 30 days'notice.On or about the same date, a copy of the Association's_"Constitution and By-Laws" was also given to the management.On September 7, 1938, a meeting was held between the same groupof 11 employees 44 and representatives of the management.Thismeeting was held pursuant to the 1936 Plan; the minutes of thej`regular meeting held August 3, 1938," were unanimously approvedas posted ; and several matters of old business were taken up from theAugust 3 meeting.However, the minutes prepared by the manage-ment over Employment Manager Ward's name are headedMinutes of Regular" MeetingExecutive Board of Douglas Smeltermen's AssociationandManagement's Committeeand the 11 employees were no longer designated as the "Employees'Committee," but as the "Executive Board."Under new business,Cole stated that on August 10, 1938, Colvin had given him a copy ofthe "proposed New Working Agreement, mentioned at our last reg-ular meeting," and that he was ready to sign it on behalf of Therespondent if it had been approved by the Association or by theExecutive Board and if Hammer had the authority to sign it onbehalf of the Association.UponHammer's assurancethat the afore-said "agreement" had been approved by the Association and that hehad been duly authorized to sign on the Association's behalf, and withHammer's further assurance that the 11 employees were duly quali-fied to serve as representatives of the Association, Cole indicated hiswillingness to accept the "Agreement," but stated that a resolutionshould appear in the minutes "accepting the Bargaining Agreement."Hammer thereupon moved that the "Bargaining Agreement pre-sented by the Douglas Smeltermen's Association, and signed by theirauthorized Officer and by Mr. Cole for the Phelps Dodge Corporation,Copper Queen Branch, Smelter Division, be and is the BargainingAgency between the above mentioned parties, effective as of Septem-ber 7, 1938."The motion, after being seconded by Lane, was carriedunanimously.After some further matters were discussed, the meet-ing adjourned. ,Two of the 11 employees,Beecroft and Kelley,were absent from this meeting. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, regular meetings were held every month, with occa-sional special meetings, pursuant to the so-called "Collective Bar-gaining Agreement" of September 7, 1938.Employment ManagerWard acted as secretary, and the respondent continued, as it haddone under the 1936 Plan, to place on its bulletin boards mimeo-graphed copies of the. minutes it had prepared of such meetings.The respondent's attitude toward and treatment of the Union isin striking contrast.In May 1939 the respondent refused the Union'srequest for permission to use plant bulletin boards. In addition,about February 1939, shortly after the Union's organizational activi-ties among the employees at the Douglas plant had come to the atten-tion of the respondent, it posted copies of its rules, which banned,inter alia, ". .. , agitating while on duty or on Company property;and solicitation for members, in each of its departments and com-menced their stringent enforcement.Theretofore, company rules wereposted only at the main entrance to the plant,and were not enforcedagainst the Association.It was not until the spring of 1939, whenthe Association was entrenched in the plant, that the respondent in-structed President Meroney not to solicit during working hours.We do not consider it necessary to set forth any of the matters dis-cussed at meetings between the Executive Board of the Association andthe management, or the manner in which such matters were disposedof, in view of our findings on other grounds in connection with the8 (2) allegations of the complaint, that the respondent interferedwith the formation and administration of the Association and con-tributed support thereto.452.ConclusionsIn subsection A-2,supra,we found that the respondent dominatedand interfered with the formation and administration of the originalPlan and contributed financial and other support to it from July 5,1935, to the date of its discontinuance by the respondent at an un-disclosed time thereafter.In subsection A-3,supra,we found thatthe respondent dominated and interfered with the formation andadministration of the 1936 Plan, a revival of the original Plan, andcontributed financial and other support to it, from its establishmentin 1936 to its replacement by the so-called "Collective BargainingAgreement" with the Association at the September 7, 1938, meeting.45 SeeNational Labor Relations Board v Pennsylvania Greyhound Lines,Inc,303 U. S.261,where the Court,in approving the Board's order of disestablishment as to a com-pany-dominated union, said that the employer,by unfair labor practices,had "succeededin establishing a company union so organized that it is incapable of functioning as abargaining representative of employees,"and that the company-dominated union thereforecould not"be used as a means of collective bargaining contemplated by Section, 7,."1 PHELPS DODGE CORPORATION463It was not until some time after the Board's afore-mentioned deci-sion of April 15, 1938,4G which was known to the members of theEmployees' Committee as well as to the respondent, that it was re-alized that the 1936 Plan still violated the Act despite its minorrevisions, and was nota bona fiderepresentative of the employees.-No other motive for the organization of the Douglas Smeltermen'sAssociation was advanced by any of the Association's organizers ;and we find that under the respondent's domination, apart from anyfree expression of the wishes of the general kiody of the respondent'semployees, they undertook the creation of the Association in anattempt to remove theexistinginfirmities of the 1936 Plan.Allthe 11 persons who organized and proselytized for the Associationwere the same persons who were the representatives on the Em-ployees' Committee; and the new organization as finally establishedpresented no material change frgm the one previouslyin existence.,'Solicitation for the new organization was allowed to take place in,the plant during working hours, and the management continued tomeet with the representatives of the new organization without inter-ruption, and continued to record the minutes of such meetings andtomimeograph copies thereof and post them on its bulletin boards.We are satisfied and find that the establishment of the Associationby the company-dominated Employees' Committee under the 1936Plan was not only insufficient to free the employees from the re-spondent's previous domination of and interference with their bar-gaining agency, but_on,the contrary perpetuated such dominationand interference- despite a changedform .411The respondent contends that, despite the facts just related, therecord is barren of any evidence tending to prove domination orsupport of the Association on its part; but it conceded in its briefand at the oral argument in substance that the Association was thesuccessor of the Employees' Committee, which we have already foundthat it dominated and supported.We therefore find, that this con-tention is without merit.'eMatter of Phelps Dodge CorporationUnited Verde BranchandInternationalAssocia-tionof Machinists,Local No. 223,et al,6 N. L. R.B. 624, referredto in footnote37,supra"SeeInternational Association of Machinists,etc v. NationalLabor Relations Board,110 F (2d) 29 (C (! A. D. C.), aff'g 311 U S72; lVestinghouse Electric if MfgCovNationalLaborRelationsBoard,112 I` (2d) 657 (C C A 2), pet for cert.tiled Sept. 18, 1940;NationalLabor Relations Boardv American MfgCo, 106 F. (2d)61 (C. C A.2), affd309 U S629;'Republic SteelCorpvNational Labor RelationsBoard,107 F (2d) 472 (C C A 3), cert denied 309 U S 684, but see 310 U S65. 5,Uinon'Drawn Steel Co o National Laboi Relations Board,109 F. (2d) 587 (C C.A. 3);National Labor Relationsboard v. if.Creenebauin TanningCo, 110 F (2d) 984(C. C. A.' 7),cert-denied, October 14, 1940;Kansas City Power if Light Co v NationalLabor RelationsBoard,111 F. (2d) 340 (C. C A 8) ,Swift if Co. v. National Labor Rela-tions Board,106 F.(2d) 87(C. C. A. 10);.ConttneitalOil Co.O.NationalLabor RelationsBoard,113 F. (2d) 473 (C C A 10)48National Labbr Relations Board V.Newport News Shipbuilding&Dory Dock Company,308 U. S. 241. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the Association is the company-domi-nated successor of the Plan; that the employees at the Douglas plantwere not freed from the effects of the respondent's previous domina-tion, and support of the Plan when the Association was formedthereafter; and'that the respondent dominated and interfered withthe formation and administration of the Association, and contributedsupport to it, and thereby interfered with, restrained,, and coercedemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. Discrimination with respect to hire and tenure of employment1.StrangeBoyd Stralige had been employed by the respondent continuouslyfrom 1923 to May 17, 1939, when he was discharged.Since 1931Strange had been inspector and loading boss of the anode floor underForeman E. W. Meharg.As such, Strange's job-was to direct thework of about seven`employees in the final trimming of the, largecopper plates or anodes produced at the Douglas plant and the load-ing of the anodes on railroad cars for shipment to the respondent'srefinery at El Paso, Texas.Strange joined the Union `9 on April 20, 1939, and ever since thattime wore a union button while at work.Meharg admitted that hefirst noticed Strange's button about April 20., Strange was subse-quently selected as one of three delegates to represent the Union ata meeting of three labor groups at Phoenix, Arizona, on Sunday,May, 14, Strange's day off.60 Strange attended this meeting, whichwas discussed on the anode floor over a period of several days bothbefore and after May 14.61The meeting was addressed by a StateRepresentative who in a speech attributed Arizona's failure to securefavorable labor legislation to the presence at the State's capitol ofthe respondent's agents.The attitude of Meharg,who discharged Strange, toward theUnion_is apparent from an incident involving,an, employee namedKeith.Keith testified that in the middle of April,1939,as a halfdozen other employees who were wearing C. I. 0. buttons for thefirst time on the job weregoingfrom Meharg's office into the plantto start work,Meharg said to him, "I don't know whether those boys90As more fully appears hereinafter,the Union began organizational activities amongthe employees at the Douglas plant about January 26, 1939.60The meeting, sponsored by the Unity League,for Better Government,was attended bydelegates from the Brotherhood of Railroad Trainmen, the American Federation of Labor;and the Congress of Industrial Organizations.a' Besides Strange, the Union's delegation to, the Phoenix meeting consisted of HomerLong, one of the, complainants herein, and a third employee of the respondent whose iden-tity is undisclosed in the record. PHELPSDODGE CORPORATION46&are doing right by Wearing those buttons or 'not." 52According toMeharg, Keith started the conversation by saying, "I see some ofthe boys are wearing their buttons out there today," to which Me-harg replied, "Yes, I see that"; that Keith then said, "I don't knowthat they are doing the right thing in wearing them out here, doyou?"; and that Meharg merely agreed with Keith.We do notcreditMeharg's testimony, but in any event we find that- Meharg'sstatement to Keith was a plain indication of Meharg's disapprovalof affiliation with the Union.The respondent contends that Meharg and Strange were never onfriendly terms and that over a period of years a series of incidentsoccurred which gave rise to extreme hostility between them, resulting,on May 17, 1939, in Strange's discharge by Meharg.The incidentwhich Meharg cited as directly leading to Strange's discharge oc-curred-,Meharg testified, "on a weekday around May 14."On thatoccasionMeharg asked Strange how much copper was in stock onthe anode floor, and Strange replied that he would look it up; butStrange did not give Meharg any further information on this pointprior to his discharge on May 17.Meharg also testified that thesame thing had happened from 1931 on,53 and admitted that on thisoccasion he did not, ask Strange to look up the information rightaway but merely said that it would be all right for Strange to lookit up and let him know later.54The only other specific events of recent occurrence which Mehargtestifiedwere causes for Strange's discharge happened on May 16and 17.As to these events, Meharg testified in part as follows :Q. (By the Board's attorney.)When did you decide that youwere going to fire Strange?-A. On the morning of May 17.Q. At what time of the morning was that?A. Just before-9 o'clock._Q.What did you observe?A. I observed one of Strange's men asleep.Q. That was on the 17th?A. Yes, sir.Q. And who was that?A.Warnock. * * * It was on the 16th that I [observedWarnock asleep and] made tip my mind to discharge him.[Strange].asKeith, although a member of the Union, was not wearing a button at this time:testified that he believed the'situation was worse beginning with the middle of Match1939, and that it had occurred three or four times over a period of 2 months since then'sa It is not possible to determine from the record precisely when the request was made,nor how soon thereafter Strange was discharged. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. It was on the 16th instead of the 17th?A. Yes, sir.Q.What time of day?A. About 9:30.Q.What did you do after you saw this man sleeping?A. Nothing.55Q. You made up your mind right then you were going to fireBoyd [Strange] ?A. At the first opportunity.Later on the same day, May 16, General Foreman L. L. McDanielasked Meharg how much copper had been loaded in cars for ship-ment.Meharg replied, "How do I know? Getting informationfrom my loading boss [Strange] is hard as pulling teeth. In addi-tion, I saw one of his men asleep this morning in a box car."Mc-Daniel said nothing and walked away.On the following morning,May 17, McDaniel sent for Meharg just before 9 o'clock, told him,that the situation was "in a. hell of a shape on the anode floor,"and that he was getting "damned -tired of it," and asked Mehargto "go back down there and straighten it out and straighten it outright away."Meharg replied that in order to straighten it outhe would have to replace Strange. Immediately on hearing this,McDaniel took Meharg into Superintendent Cole's office, repeatedto Cole the substance of the conversation between Meharg and him-self; and McDaniel and Cole agreed that Meharg might take what-ever steps he felt were necessary.Meharg accordingly told Strangeto report to his office at 3 o'clock; and when Strange did so, Mehargtold him that he was discharged for failure to cooperate withMeharg over a period of years, and that his work had not been sat-isfactory from the very first day in 1931 when they started to worktogether.56This Strange denied.Unwilling to accept Meharg's discharge of him, Strange returnedto the plant the next day and saw McDaniel, who said that Meharghad decided to discharge Strange because Strange's failure to co-66Meharg admitted that company rules,printed copies of which were posted on all thebulletin boards at this time,provided for discharge without notice for sleeping on the job,and that he and not Strange had the power to discharge of discipline Warnock or anyother anode-floor employee16At the time of Strange's discharge the rules,printed copies of which were posted onall the bulletin boards,listed certain offenses for which an employee could be dischargedimmediately and without further notice,and contained the statement .For other offenses not included in the above list an employee shall not be dischargedwithout first having been notified that a repetition of the offense will make him liableto dismissal.Meharg admitted that Strange was not discharged for any of the offenses listed in the rulesas grounds for discharge without notice,and that Strange had not been notified in accord-ance with the rules. PHELPS DODGE CORPORATION467operate had impaired the efficiency of Meharg's department.WhenStrange denied that he had ever failed to cooperate and' claimedthat he was being discharged to "scare the men and to discouragethem from joining the C. I. 0.," McDaniel replied that he was notinterested in such remarks and walked away.Meharg did not hire anyone to,replace Strange during the 2 weeksbetween his discharge and the opening of the hearing, but merelyshifted Bill Maddux, the assistant loading boss, to Strange's posi-tion and Woods to the position vacated by Maddux; and, MehargadvancedWarnock, the employee whom he had found asleep onthemorning of May 16 and who, Meharg testified, had been theimmediate cause of Strange's discharge, to the position vacated byWoods.Meharg testified that approximately the same amount ofwork was accomplished in the 2-week period following Strange'sdischarge by 25 per cent fewer employees than Strange had usedduring the 2- week period immediately preceding his discharge; buthe admitted that a similar improvement might have occurred overa similar short period' of time in the past, and he also admitted thatthe number of employees needed on the anode floor varied from dayto day.In his testimony, Meharg claimed that the discharge was for cer-tain underlying causes other than union activity.,"'We shall, there-fore, examine these asserted causes, the first of which occurred inthe summer of 1936. Strange then had the power to hire employeestowork on the anode floor. By the end of August, Meharg con-cluded that Strange was using to many men, however, and alsothat the method of trimming the anodes should be changed. 'Dis-cussion ensued over a period of several days between Meharg andStrange concerning the new method advocated by Meharg, andStrange finally went to General Foreman McDaniel and later toPlant Superintendent Cole and complained about the dispute be-tween.Meharg and himself.Cole, after sending for Meharg andlearning that Strange questioned Meharg's authority to change thetrimming methods used on the anode floor, sent for Strange andtold him that Meharg had permission to make whatever changesMeharg deemed necessary.Meharg, accordingly, deprived Strangeof all authority for about a week, early in September 1936, in orderto put the desired changes into effect; and he then restored Strangeto his former job.Several months later, in October or November1936,Meharg, still feeling that Strange was using too many men,"' In its brief,the respondent contended that a "continual feud" between Mebarg andStrange had reached a point by May 17, 1939, where the department could not functionwith both men, and that Meharg was allowed to correct the situation by dischargingStrange.At the oral argument,the respondent's attorney stated that the only reasonsfor Meharg's discharge of"Strange were personal reasons.--413597-42-vol. 28-31 468DECISIONS OF NATIONAL -LABOR RELATIONS BOARDdeprived Strange of the power to hire men.. Although Strangeconveyed directions to the men on the anode floor, he thereafter hadno power to hire, discharge, or otherwise discipline any of thesemen, but could merely make recommendations to Meharg.Meharg testified that,.while he and Strange had simply not beenon friendly terms before the events just described, which occurredin 1936, they were enemies thereafter.Various other incidents sub-sequently occurred which, according to Meharg's testimony, in-creased his personal animosity toward Strange and deepened hisbelief that Strange was not cooperating with him properly in achiev-ing effective operation of the anode floor.On a Sunday morningin the middle of July 1937,$ Meharg saw Robert Phillips, one of theemployees on the anode floor, in town getting hot tamales when heshould have been working, and complained to Strange for not makingthe proper deduction in reporting his time.After, returning fromvacation early in August 1937, Meharg was advised by Paul Hopkins,who had temporarily taken Meharg's place as foreman, that "one ofthe trimmers" on the anode floor had told Hopkins to stay away,as he had no authority there.In the following year, 1938, Meharg was advised that Bill Evans,another of the employees on the anode floor, was asleep on a Sundayin the middle of April in the locker room, when. he should havebeen on the job, but Meharg did nothing about this incident.Me-harg was advised that Evans was again sleeping on the job onanother Sunday about a month later, in the middle of May. Be-cause of a feeling that Evans and Strange thought that he had noauthority over them, Meharg went to see General Foreman McDanielabout the situation.McDaniel, called Strange, Evans, and Mehargtogether in Meharg's office and told them that Meharg was the boss ofthe anode floor and that Meharg and not Strange had full authorityto hire, discharge, and otherwise discipline the employees in thatsection of the department.Meharg again saw Evans asleep in thelatter part of August 1938 but again did nothing except to mention theincident to Strange.At a conference subsequently held by- Mc-Daniel, at which the incident was discussed and explained, Mc-Daniel told Strange that the matter would be dropped.Meanwhile, some time in May 1938, Strange, as the designatedspokesman for the employees under him, had complained to Me-harg about'the retention of a temporary employee, U. D. Williams,Meharg's cousin, whom Meharg had put to work on the anodefloor a month before, and had, said that the, other employees wereafraid thatWilliams would 'be favored over—*them. , Strange alsospoke to, Cole about this matter. ;Meharg- testified' that Strange's58 Sunday was Meharg's day o8. PHELPS DODGE CORPORATION469complaint further increased his dislike of Strange, because he feltthat Strange was the real force behind the complaint and not justthe representative of the other employees.Meharg also claimed that, beginning in February 1939, Strange,used an excessive number of men to perform the work on the anodefloor.Strange, however, had no power to hire at this time; on thecontrary,Meharg did the hiring himself on requisitions. fromStrange.Meharg also testified that, when he wanted certain informationfrom Strange about the amount of copper in stock or the numberof cars loaded, he frequently found Strange evasive, but claimedthat this evasiveness was apparent from 1931 on unless he "pinned"or "beat Strange down."These figures, however, were posted oncompany books and were available on Meharg's desk where Strangekept his records.On the other hand, Strange testified that he had always cooper-ated with Meharg in every way, and that General Foreman Mc-Daniel, in discussing certain shipping problems with him in the earlypart of April 1939, had told him that his work was "satisfactory,"expressed a desire that Strange "continue," and requested him to tellhis assistant loading boss, Bill Maddux, that the work on the anodefloor was "all right" and was "going on nicely."McDaniel, althougha witness at the hearing, did not deny this testimony.We thereforefind that McDaniel told Strange early in April 1939 that the work ofthe anode floor was satisfactory, thereby clearly indicating that he,had no fault to find with Strange.At the hearing McDaniel testified that the work of the anode floorwas satisfactory in 1938 and during the early part of 1939; that hedid not start making any suggestions to Meharg about improving thework until the middle of March; and that he again offered somesuggestions toMeharg on several subsequent occasions, but thateach time Meharg replied that he- was trying to "straighten thingsout."However,McDaniel admitted that he did not make anydefinite complaint of loafing to Meharg, or order him vo do any-thing about it, until'May 16; nor, as has been. pointed out, did hedeny Strange's previously described testimony showing his beliefin the early part of April that the work on the anode floor was en-tirely satisfactory.Cole had also remarked about the loafing, ac-cording to Meharg, but not until a time that he placed aroundApril 10 59In spite of these alleged suggestions and complaints, Meharg ad-mitted that at no time had he warned Strange about being dis-charged if the causes of the complaints were not removed, although11Cole was ill at the time of the hearing and did not testify. 1470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe claimed to have called the remarks to Strange's attention.Atone, point in the hearing Meharg insisted that the employees on theanode floor worked only half as much time as they should have done be-cause of a well-defined loafing schedule they followed since the middleof March, but testified at another point that he first noticed loafinga month earlier, somewhere in the month of February.Meharg ad-mitted, however, that he did not ask McDaniel to help straightenthings out by talking to Strange, as he had done in 1938; nor did lie"get tough" with Strange, because of a fear that Strange might go. toCole or McDaniel again, although he claimed that Strange wasresponsible for the loafing.Under the circumstances, we are con-vinced that the foregoing testimony of McDaniel and Meharg to theeffect that Strange's work on the anode floor was unsatisfactory priorto the time when Strange joined the Union was merely an attemptto justify a discharge in retrospect, and is not worthy of credit.In this conclusion we are supported by the Trial Examiner who pre-sided at the hearing.At the hearing Meharg admitted that Strange was a good worker,but claimed that he did not work enough hours per day.When the,Board's attorney asked Meharg if Strange was conscientious in theperformance of his work, Meharg first replied that he did not under-stand the meaning of the word "conscientious."When the Board'sattorney repeated the question, without using any synonym for theword "conscientious," however, Meharg then replied in the negative,saying that his "orders meant nothing" to Strange.Upon beingasked the date of the last order which Strange disobeyed, Mehargrecalled that the order was to keep the men on the anode floorawake during working hours, but could not remember when it wasgiven ; and he testified that he would consider that Strange haddisobeyed the order if any of the men went to sleep, on the job,regardless of whether Strange knew about it.In determining how much weight should be given to Meharg'stestimony that the cause of Strange's discharge on May 17, 1939, wasnot his union activity but rather his failure to cooperate and hisunsatisfactory work, we consider as of the utmost significance theattitude with which respondent's supervisory officials and particu-larlyMeharg treated Strange's conduct.We are impressed with thefact that Strange had been employed by the respondent for 16 years,the last 8 of which were spent under Foreman Meharg, and that;when Strange was suddenly discharged within less than a monthafter joining the Union, he had received no warning nor had he com-mitted any act which under the respondent's published rules war-ranted summary dismissal.We accord little significance to the factthat causes of dissatisfaction with Strange's work may have existed PHELPS DODGECORPORATION471for many months or years, inasmuch as the respondent itself wasnot sufficiently concerned with these matters to have given Strangeany recent warnings or reprimands but instead summarily dis-charged him, despite express provision for notice-and warning inits published rules.We are particularly impressed by the treatmentaccordedWarnock, whose sleeping on the 'job on May 16, wasasserted by Meharg to be the immediate cause of his discharge ofStrange;Warnock was not only not disciplined by Meharg, whoadmitted that he and not Strange had the power to do so, but uponStrange's discharge,Meharg gave Warnock the position formerlyfilled by employee Woods.Under the circumstances, we find that Meharg discharged Strangeon May 17, 1939, because of his union membership and activity. Therespondent clothed Meharg with the power and authority to dischargeand is chargeable with his action, particularly since General Fore-man McDaniel and Superintendent Cole expressly approved andratified it in the face of Strange's claim to McDaniel that Meharg'saction was discriminatory.We find that by discharging Strange onMay 17, 1939, the respondent discriminated in regard to hire andtenure of employment to discourage membership in the Union, andthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.Strange earned $5.48 a day just before his discharge, and desiresreinstatement.He did not have any employment between the timeof his discharge and the hearing.2.Anderson ,and LongAn examination of the respondent's practice with respect to de-creasing its force of steady workers in the reverberatory departmentbecause of the shut-down of a furnace, and with respect to increasingits force of steady workers because of the resumption of the operationof the furnace, is essential to an understanding of the cases of Ander-son and Long. The reverberatory department operates continuously,on three 8-hour shifts. In decreasing its force of steady workers inthe department, the respondent determines how many employees itwishes to lay off from their steady jobs, and how many of these em-ployees it wishes to retain as rustlers.60Employment Manager Wardthen chooses those whose current steady employment in the depart-ment began most recently, regardless of which of the three shifts theyworked on, reducing to rustling as many of the oldest of these workersas the respondent desires to retain and dropping the rest from the60A rustleris carriedon the respondent's pay roll as an employee, and usually reportsdaily to see if there is work for him to perform-in the plantHe gets paid only for workactually done, and thereis no minimumamount of work guaranteed to a rustler. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay roll.This practice results in a rearrangement of the shiftsworked by some of the workers in the department, and is commonlyreferred to in the plant as "shift bumping." In other words, if therespondent should wish to decrease its force of steady workers on aparticular shift, the employees with the least seniority on that shiftwould have a right to be transferred to jobs on other shifts if suchjobs were filled by employees with less departmental seniority; and-these latter employees, although employed on different shifts, wouldbe the ones to lose their steady employment, being reduced to rustlingor dropped from the pay roll depending on the respondent's deter-mination of the number it wished to retain as rustlers.Once an employee has lost his steady work, whether by being re-duced to rustling or by being dropped from the pay roll, the respond-ent claims, it recognizes no kind of seniority whatsoever with respectto such person ; and the respondent contends that, in its subsequentdealing with that person, it is therefore free to treat him as if ithad never had any previous relations with him.However, at a meet-ing between the management and the Executive Board of the Associa-tion on March 8, 1939, a member of the Executive Board presented acomplaint to Cole that a rustler in a certain department had been re-placed by another rustler with less length of service; and Cole there-upon requested McDaniel to investigate this complaint.At a meetingon April 12, 1939, Cole stated that rustlers "were entitled to priorconsideration" before new men' were hired as steady workers when afurnace was started up again after a shut-down.Ward admitted atthe hearing that he took all rustlers into consideration in determiningwhich ones to drop from the pay roll; and, in discussing the questionof putting back to work men who were previously dropped- from thepay roll because of decreasing production, Ward testified that he didnot expect to put them back on the same job, but that he did considertheir previous employment record when rehiring men because of in-creasing production.We therefore find, as the Trial Examiner found,that the respondent considers the previous employment record ofrustlers in dropping them from the pay roll and that, in acceptingapplicants for steady work, it gives preference to rustlers and con-siders the employment record of persons previously dropped from thepay roll; and we reject the respondent's claim that it considers suchpersons on the same basis as persons with whom it never had anyprevious relation.el-61While the respondent claims that it does not recognize seniority of any kind except indecreasing its force of steady workers, and then only to the limited extent hereinabove setforth, the question of seniorityper seis of course not controlling in determining whetherthe respondent has engaged in such discrimination as is prohibited in Section 8 (3) of theActSee, for example,Matter of Waumbec Mills, Inc.andUnited TextileWorkers ofAmerica,15 N. L. R B. 37,enf'dinN. L. R. B. v. Waumbec Mills, Inc.,114 F. (2d) 226(C. C. A 1) PHELPS DODGECORPORATION473Boy K. Andersonfirst went to work at the Douglas plant in October1936, ,as a rustler, and was first given steady work in May 1937 inthe reverberatory department.Homer Longfirst went- to work- atthe plant on April 7, 1937, as a rustler, and was first given steady workon May 1, 1937, in the reverberatory department. In November 1937,Long-was reduced to rustling, thereby losing his steady work.OnDecember 4, 1937, Anderson was dropped from the pay roll 82 BothAnderson and Long were again given steady work in the reverbera-tory department in February or March 1938; and both, together witha large number of other employees, were again dropped from thepay roll on June 18, 1938, because of the shut-down of one of thereverberatory furnaces in that department.Employment Manager Ward went to Long's house early in August1938 and asked him to report for work again, saying that he wasabout to rehire men to start up the shut-down furnace.Long did so,was handed the same card he had formerly used to take to the com-pany doctor for a medical examination, and, upon passing the medicalexamination and having the card duly marked by the doctor, wasAnderson went to Ward's office to seek reemployment in the earlydays of August 1938.Ward interviewed him ahead of some men withless previous service who were already in the office, and gave himpreference in sending him to the doctor for his medical examinationbefore these other applicants.Anderson- also started steady work onAugust 6.On January 26, 1939, Ralph H. Rasmussen, a representative ofthe International Union of Mine, Mill and Smelter Workers, ofwhich the Union in this proceeding is a branch, arrived in Douglasto confer with Long and others about organizing a local at theplant.At that time arrangements were made for an organizationalmeeting to be held at Long's grocery store in Pirtleville, about 2miles northwest of Douglas, on the following day, January 27.The scheduled meeting was held on January 27, attended byabout nine of the employees of the Douglas plant.The next meet-ing of any consequence was held at 11 in the morning of February8 at the Pirtleville Pool Hall, and another meeting was held thereat 7 in the evening of the same day, each attended by about 15 or20 of the employees.These two meetings were held pursuant tomimeographed notices which had been distributed by Rasmussenon February 7 at the entrance to the plant. Open organizationalmeetings were thereafter held at the rate of at least three a weekduring February, and a charter was applied for during the last° The significance of being dropped from the pay roll is hereinafter discussed, but maybe tentatively considered as equivalent to a lay-off,where, as here, it is not due to theem ployee's fault. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek of that month.The charter was granted, and was installed ata meeting onMarch 2, at which time temporaryofficers wereelectedand the organization of the Union was thus completed.Anderson and Long were both active in this organizational cam-paign from the very start.Anderson went around town frequentlywithRasmussenand visited him at his hotel several times.Longnot only let his grocery store be used for the first meeting on Janu-ary 27, but took a very active part in calling for employees in hiscar to attend that and subsequent meetings.Both Anderson andLong signed membership applications at the meeting on February8, and were active in soliciting other employees to join the Union.Long was elected financial secretary of the Union at a meeting onMarch 2 when the charter was installed and the first officers wereelected.Employment Manager Ward admitted that he had heardabout Rasmussen starting to organize the plant in January; thatthe active organizational campaign was' the subject of general com-ment; that he knew meetings were being held in the Pirtleville PoolHall ; and that he had seen the handbill announcing the February8meetings.GeneralForeman McDaniel admitted knowing byabout February 7 of the organizational activities on behalf of theparent union among the smelter workers in Douglas, and he alsoadmitted that he knew of the handbills distributed on that day.Both Ward and McDaniel denied, however, that they knew of theorganizational activities of Anderson and Long on 'behalf of theUnion.However, in view of their admitted general knowledge ofthe then current union activities in which Anderson and Long wereactive participants, we do not credit their denials.-On February 10, 1939, shortly after Anderson and Long had firstbegun their union activity, a furnace was shut down in their depart-ment, and they were among some 75 other steady workers who werethen reduced to rustlmg.63Three other steady employees in thedepartment with less seniority than Anderson and Long were notreduced to rustling on that day, and thus represent a deviation fromthe respondent's seniority poliey.84Two or three days thereafter,Anderson went to the plant to see General Foreman McDaniel abouthis, lay-off.A fellow employee, Jobe' Bond, was also present inMcDaniel's office when Anderson asked McDaniel if he, Anderson,did not have more seniority than Emery Forkum,'a fellow employeewho was not reduced to rustling at this time.After saying that63The complaint did not allege and the evidence does not establish that this reductionto rustling was discriminatory64 Jack Deming was last given steady work in the reverberatory department on November1, 1938;John Albert Harrel on August 7, 1938; and U D Williams on November 1, 1938.Although these three employees were reduced to, rustling 2 days later than Anderson andLong, on February 12, 1938,certain events to be subsequently discussed make this devia-tion from the respondent's seniority policy significant. PHELPS DODGE CORPORATION475Forkum- had the greater seniority, McDaniel was asked about theprevious practice, of "bumping" men to jobs on other shifts in. thedepartment if there were men with less seniority on those jobs.McDaniel replied that the practice of "bumping" was being elimi-nated.e6There was no testimony as to the reason for eliminating thepractice of "bumping" at this time.-As a rustler Anderson reported to the plant frequently thereafteruntil the end of February to see if there were any odd jobs to pickup, but was not given any work. Long reported daily from Febru-ary 10 to March 9, and was given 2 days' work first on February15 and again on March 4. Both Anderson and Long were droppedfrom the pay roll on March 9, and some 75 other employees werealsodropped during the month of March.However, the threejunior employees referred to in the preceeding paragraph, who werenot reduced to rustling until 2 days after Anderson and Long, werenot dropped from the pay roll, and were subsequently advanced tosteady work around April 2, when the-furnace started up again.Meanwhile, Long had gone to the plant to see Ward about a jobon Saturday, March 18, telling Ward that his own shiftwas saidto be working shorthanded as compared with the other two shifts;but Ward replied that that was entirely up to the foreman. 116Longthen asked Ward why they had taken on, as rustlers on other shiftsin the department, men with less service than he had, instead offollowing the past practice of "bumping" older men to such shifts.Ward replied that it was the respondent's new policy not to letmen "bump" to another shift.A week later, on Saturday, March 25,Long returned to ask Ward if he, had any idea when the furnacewould start up again, but Ward said he did not have the least ideaabout it.Two days later, however, having been told by a friend thatthe respondent was rehiring men, Long went to see Ward againabout getting a job.On his way to Ward's office, Long saw BobbyHickman walk out with a card in his hand for the usual medicalexamination, indicating thatHickman had been rehired, subjectonly to his passing the medical examination.When Long went inand spoke to Ward, however, Ward said that he was not going tohire any more men that day, but that Long should return the follow-ing Friday.Long nevertheless returned on the following day, whichwas Tuesday, and, after waiting outside Ward's office for a whileand seeing Ward pick out some other men, came to the conclusion°'At a conference in Cole's office around April 14,at which Frank Mouritsen,the Board'srepresentative,Rasmussen,Cole,ward,and later McDaniel were present,for the purposeof discussing the Union's charges,McDaniel admitted having made this statement toAnderson and Bond68 Of the employees on the shift on which Anderson and Long worked,about 90 percentwere members of the Union, while of the same number of employees on the other two shiftsonly about 40 percent and 10 percent respectively belonged to the Union. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWard did not intend to employ him. Long therefore wentintoWard's office and again asked him for a job; but Ward offeredhis regrets and stated that he could do nothing.Long then asked,the reason, whether his work had ever been unsatisfactory or ifWard had anything against him.Ward admitted that he had noth-ing against Long and that his work had been very satisfactory.,About the end of March, Anderson also went to Ward's office inthe plant to inquire about a job.After seeing Ward pick some menout of the group of applicants then present and give them their cardsAnderson went into the inner office, but was told by Ward that behad no job for Anderson. Anderson returned the next day and askedWard whether he intended to hire more employees, but Ward repliedthat he did not know. Anderson then mentioned the fact that Wardhad hired men with less service, and asked .whether Ward had any-thing against him.Ward answered the question in the negative andignored Anderson's comment.Anderson and Long both went to see Ward about a job again thenext day, and were again told that no work was available for them.Anderson then stated that Ward had hired one or two men who hadnever before been employed by the respondent, and Ward admittedhaving done so in one case, but claimed that there was a special reasonfor it, which, so far as appears, he did not disclose.Anderson andLong then went to see Plant Superintendent Cole.When Andersoncomplained that Ward was hiring persons with less seniority, Coletold them that the only reason they had not been rehired was becausethe number of applicants exceeded the number of jobs available.Anderson and Long together returned to Ward's office a day or twolater,making a total of four visits during that week for each ofthem; and, seeing Ward just outside his office, again asked him forjobs, saying that they thought Ward was making a mistake in notrehiring them.Ward replied : "I do the hiring and I am responsiblefor the men I hire."At one.of the visits during that week, Ward told Anderson andLong that Rasmussen, had spoken to him on the telephone and com-plained that they (Anderson and Long) were being discriminatedagainst because of their union activity ; but Ward denied any suchdiscrimination.67Anderson and Long made one more trip to thesmelter together to see Ward, about the middle of the following week,have anything for them. Long then asked Ward if he thought therespondent's treatment of them was fair, but Ward did not answer.While the chronology of events during this period cannot be pre-cisely determined from the testimony, Ward admitted that Anderson67This telephone call from Rasmussen to ward took place on Saturday,April 1. PHELPS DODGE'CORPORATION477and Long had repeatedly applied for work during the period thathe was hiring men and immediately thereafter, and placed this hiringperiod as about from March 28 to April 4; and he did not deny anyof the testimony of Anderson and Long, on the basis of which wehave made the foregoing findings of fact.In determining whether Ward's rejection of the applications ofAnderson and Long was due to their union activity, two incidentsinvolving Ward at about this same period of time are significant. OnMarch 30 Pedro O. Martinez, a member of the Union, went to Ward'soffice after the usual medical examination and was told by Ward thatthe company doctor had noted on the card that Martinez was rejectedbecause of silicosis.Wishing to verify the doctor's opinion in orderto be sure that there was no mistake, Martinez borrowed the cardfrom Ward, and took it to the doctor again. After seeing the doctor,who adhered to the opinion stated on the card, Martinez took thecard home.Shortly thereafter he had an examination made by aprivate doctor, who stated that he did not believe that Martinez hadsilicosis.On learning this fact, Rasmussen obtained the card fromMartinez, and thereafter delivered it to the Board's Regional Office,which was then investigating the Union's charge of discrimination.Around the middle of April, when Martinez was in Ward's office,Ward asked for the card, saying, that it belonged in the office. Mar-tinez then told Ward that the card was in the hands of the RegionalOffice; whereupon Ward replied that if Martinez had returned thecard and then waited a few days, he might have passed a second exam,ination and been given a job, but that what Martiniz did with the cardput him in a "very hard spot" with the respondent, and that theUnion was only interested in getting dues from him.As for the second incident, B. H. Keith, a member of the Union,went into Ward's office shortly after the employees belonging to theUnion started to wear buttons on the job about the middle of April,1939, to get a certain report form. Seeing Keith's button, Wardasked what it was and Keith replied, "We call them sunflowersaround here." 68According to Keith's testimony, Ward then lookedclosely at the button, felt it, read it, and said : "That will be awfulnice if it doesn't turn out to. be poison ivy."At the hearing, Wardadmitted having a conversation in his office with- Keith about thereport form, and asking to see Keith's button, but testified that,afterKeith's statement that the employees called the buttons sun-flowers, he said, "I hate those worse than poison ivy."Ward ,ex-plained this last statement as meaning that, having been born andreared on a farm in Kansas, he had no use for sunflowers.However,I18 The buttons bore black lettering on an orange-yellow background. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conversation preceding Ward's statement, while it had concernedboth Keith's request for the report form and the union button, hadincluded no references of any kind which would render plausibleWard's explanation that his "poison ivy" statement referred, notto the actual button, but to imaginary, sunflowers.We thereforerejectWard's testimony, and find, as the Trial Examiner found, thatthe conversation occurred substantially as testified to by Keith.Long testified that when the furnace which was shut down onFebruary 10 started up again in the first part of April, exactly thesame number of men would be needed to operate it as were laid offwhen it shut down, and he based this testimony on the understandingand experience he had acquired in working around the furnaceduring the preceding 2 years. In the absence of any contrary ex-planation by the respondent, we find that the respondent's personnelrequirements in this respect were substantially in accordance withLong's testimony.6°_The only reason offered by any of the respondent's officials fornot rehiring Anderson and Long, when they made repeated applica-tions for work - during the period that men were being rehiredaround April 2, is that the number of jobs available was exceededby the number of applicants.At a conference held in Cole's officeabout April 14 to discuss the Union's charges in this case, bothWard, and Cole admitted that they had nothing against Long, thathe was an "excellent workman" with a "very good record," and thatthere had never been any complaints regarding- him; while withrespect to Anderson, Ward merely said that he preferred to hire menwho did not spend time in pool halls,°° but he did not say that°° At the hearing counsel for the Board and the respondent entered into a stipulationwith respect to the total number of employees on the pay roll of the Douglas plant at theend of each of the first 4 months of' 1939.The stipulation, reflects the following data :January--------------------------------------------------------902February--------------------------------------------------------876March----------------------------------------------------------800April-----------------------------------------------------------888In addition to the above figures, the record also shows that there was a furnace shut-downin December 1938 and McDaniel testified that a total of 171 employeesweredropped fromthe pay roll during the first 3 months of 1939 as the result of the December 1938 and theFebruary 1939 furnace shut-downsSeventy-six employees were dropped from the pay rollas the result of the February shut-down and 88 persons were hired duringApril 1939The,respoudent's stated seniority policies in effecting a reduction of its staff was to lay offfirst those persons with the least seniority.We have found above, despite the respond-ent's assertion to the contrary,that in practice it considered previous employment historyin increasing its force.Here, the 76 persons dropped when the furnace shut down in Feb-ruary 1939,in the absence of other controlling reasons which are not shown,would nor-mally have been the first group reinstated when the furnace was started up in April 1939.Since 88 persons were hired in April 1939, on the basis of the respondent's policy,at least12 of such persons-that is the difference between 88 and 76-were new employees or per-sons dropped from the pay roll who had less seniority than Anderson and Long, and weso find70 As we noted above, the Union held two meetings at the Pirtleville 1('ool Hall on Febru-ary 8, 1939;and at the hearing ward admitted having seen handbills in January orFebruary1939,advertising these meetingsat the Pool Hall., PHELPS DODGE CORPORATION479Anderson's work was unsatisfactory in any respect.71When askedwhether Anderson and Long would be reinstated, Cole stated thatthe respondent felt no obligation to rehire either of the two men.The respondent did not at any time explain why Anderson andLong were rejected in March and April for the jobs which they hadsatisfactorily filled, prior to the February shut-down and for whichthey had made repeated and timely applications.72On the other hand, it is clear from the record that the three em-ployees hereinbeforementioned,Deming,Harrel, andWilliams,although on February 10 they had been employed as steady workersin the department for a shorter period of time than Anderson andLong, and thus had less seniority in the sense that the, respondentadmitted recognizing, were not reduced to rustling along with An-derson and Long, nor were they thereafter dropped from the payroll prior to being rehired as steady workers on April 2.7' In ad-dition,Ward admitted that many other employees with less servicein the department were ,given steady jobs around April 2; 74 but he.claimed in this connection that, because no seniority was recognized,he did not consider the previous service of an applicant at these times.However, Ward at no time disclosed his basis for selecting applicantswith less service than Anderson and Long while rejecting these twoapplicants, and We are therefore unable to credit his testimony thatin increasing the pay roll he did not consider- an applicant's pre-vious record.The respondent contends that there is no "direct evidence" to showthat Anderson and Long failed to get jobs with the respondent inApril 1939 because of their union affiliation, and that there is noevidence of discrimination because the record does not reveal theunion affiliation of the men whose names appear in the record, asallegedly receivingmore favorable treatment than Anderson andLong during February, March, and April 1939.We do not agreewith the respondent's assumption that its alleged discriminationagainst Anderson and Long is thereby refuted. -We are impressedwith the facts that Anderson and Long were known by the respond-ent to be good workmen and that, after a lay-off in June 1938 be-cause a furnace was shut down, their applications to be rehired wereaccepted when the furnace started up again in August 1938; that71Anderson testified without contradiction that his work and his conduct at the planthad never been criticized,and we so find.71We do not consider the respondent's statementsthat therewere notenoughjobs forall as an explanationof why, after Andersonand Long'firstmade application,it continuedto selectothers foremployment but rejectedAnderson and Long73The evidence does not establish and we do not find that the respondent discriminatedagainst Anderson or Long indroppingthem from the pay roll74At least eight such employees were named:Mortenson,Goodknight,Benham, Moss,Shropshire,Rodman, Martin,and Chapman 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey thereafter became active in forming and assisting, the Union;that a furnace was again shut down in February 1939, and Andersonand Long were again laid off .due to this ,shut-down; and that theirtimely applications to bei rehired at the start-up were then rejectedface of uncontradicted evidence that the respondent would require asmany employees,after the start-up as it laid off because of the'shut-down, and in view of the fact that the respondent was shown tohave preferred certain other men with less service than Andersonand Long,76 we think it is incumbent on the respondent to discloseits basis for the different treatment accorded to Anderson and Longbefore and after they became active on behalf of the Union, if itwishes to avoid the inescapable inference-that such treatment wasmotivated by a desire to discourage membership in the Union .77This the respondent has not done, but has been content to rest upon,the alleged insufficiency of the case made out against it.Under the circumstances, although we are not satisfied that therespondent terminated the employment of Anderson and Long onMarch 9, 1939, because they had joined and assisted the Union andhad otherwise engaged in concerted activities, as alleged in the con-.plaint, we agree, with the Trial Examiner and find that the respond-ent thereafter, and particularly in the latter part of March and theearly part of April 1939, refused to reinstate Anderson and Longbecause of their activity on behalf of the Union.We find that therespondent, by so doing, discriminated in regard to the hire andtenure of employment of Anderson and Long to discourage member-ship in the Union, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.During the last of March, Anderson secured a temporary job witha steam shovel gang on the Southern Pacific Railroad, at a daily wageof $3.92, and was still employed on this job at the time of the hearing.Long had not obtained any employment during the period fromMarch 9 to the hearing.Both'had earned $4.84 a day at the Douglasplant just before being reduced to rustling on February 10, andboth desire reinstatement.75 See footnote72, supra.76Three of these men,Deming, Harrel,and Williams,had been favored over Andes sonand Long, even on the basis of the seniority policy admitted by the respondent.77 SeeMontgomery Ward it Co. v. N.L. R. B ,107 F(2d) 555(C.. C. A. 7),mod'g andenf'gMatter of Montgomery WarditCompanyandReuben Litzenberger,et at,9N L.R B. 538, where the Court said :Clearly, the evidence adduced to support the complaint gives rise to an inferencethat is sufficient to support an order based on Section 8 (3) of the Act..Thisinference of discriminatory discharge leaves it up to the employer to give an adequate"explanation of the discharge,"even though the burden of proof remains on the Board. PHELPS DODGE CORPORATION3.Pedro O. Martinez481Pedro 0. Martinezwas first employed by the respondent at theDouglas plant on September 20, 1937, for a- period of 40 days.Hereturned to work on October 23, 1938, with the labor gang, and after15 days was transferred to the reverberatory department.On De-cember 22, 1938, he was transferred to rustling, due to the shut-downof a furnace in the department.On February 12, 1939, he ' joinedthe Union, but did not wear a union button in the plant.On March1, 1939, he was dropped from the pay roll.-Martinez returned to the plant on March 29, 1939, to see aboutgetting a job.Ward accepted him and gave him the usual cardfor a medical examination, telling him to take the examination thatafternoon and to return the following day to report for work.Thatafternoon Martinez went to the respondent's doctor, Nicolo V. Alessi,who gave him a physical examination and had X-ray pictures takenof his chest.78Dr. Alessi found what he considered to be indicationsof primary silicosis, on the X-ray plates of Martinez and, being ofthe opinion that Martinez was a bad risk under the circumstances,marked on his card that he should be rejected for employment.When Martinez returned to the plant the next day to report forwork,Ward told him that he had not passed the physical examina-tion and that Ward could therefore do nothing for him.Martinez atonce went back to see Dr. Alessi to find out if some mistake hadbeen made, since he felt perfectly well.Dr. Alessi asked Martinezto get the medical examination card from Ward's files, so that hecould check the X-ray plates.Martinez went to Ward's office, se-cured the card, returned to Dr. Alessi, and gave it to him.Afterreexamining the plates, Dr. Alessi told Martinez that he had "alittle spot" in his lungs and that nothing could be done to assistMartinez in getting a job. 'Martinez then went to another doctor, W. L. Minear, on April7, and underwent a new physical examination and had new X-raypictures taken of his chest.As a result, Dr. Minear concluded thata diagnosis of silicosis was not warranted without further tests.Martinez again went to see Ward about April 10 to report Dr.'Minear's opinion, and, upon being asked to return the card, promisedto do so the following day.After having ascertained that Rasmus-sen, to whom he had given the card, had delivered it to the Regional78After leaving Ward and before applying for the medical examination,Martinez metGarcia, a union organizer,opposite the hospital where Dr. Alessi maintained-professionalquarters,and conversed with Garcia for about 5 minutes.There is,no'evidence,though,that they were noticed by the respondentAgain that evening, Martinez and Garcia. metat the Arizona Bar which was also visited,during their stay there, by the respondent'schief timekeeper,Wright.Martinez conceded at the hearing, however, that Wright didnot know Garcia. 482DECISIONS .OF NATIONAL LABOR RELATIONS BOARDOffice, Martinez visitedWard's office again the next day, and ad-mitted that the card was in the possession of the Regional Officeand therefore, could not be returned; whereupon the conversationhereinbefore set forth in subsectionC-2, supra,took place regardingthe card, and Ward repeated to Martinez that nothing could bedone to provide him with a job.Dr._ Minear admitted at the hearing that the X-ray pictures madeat his direction were taken under a much weaker X-ray machinethan had been used for the plates considered by Dr. Alessi, and werenot a satisfactory basisis, for concluding that Martinez did not havesilicosis;and he also admitted that he did not feel himself qualifiedas an expert to dispute Dr. Alessi's conclusion, on' the basis of theoriginal plates, thatMartinez - should be rejected for employmentbecause of silicosis.Upon the basis of the facts hereinabove reviewed, we find thatwhen Martinez applied for reinstatement on March 30 the respond-ent refused to reinstate him because of Dr. Alessi's adverse reporton Martinez's health and that such refusal was not discriminatorywithin the meaning of Section 8 (3) of the Act. - However, the re-spondent's decision not to reinstate "Martinez at that time was notdefinitive and conclusive upon his chances for 'future employmentas is shown by Ward's statement to him when he reapplied on April11 that "if Martinez had returned the card and then waited a fewdays, he might have passed a second examination and been given ajob." 79In the same statement Ward. plainly said that Martinez'sopportunity for reemployment was foreclosed not because of his phys-ical condition but because what Martinez did with -the card put him"in a very hard spot .... hard trouble . . . with the company,"'adding that the ".Union is just trying to get a dollar and a halfout of your pocket."We find that on,April 11, 1939, the respondentdenied Martinez consideration for reinstatement because of his unionmembership and activities in connection with his charges filed withthe Board and by so doing discriminated in regard to the hire andtenure, of employment of Martinez to discourage membership in theUnion, and thereby interfered with, restrained, and coerced its en17ployees in the exercise of the rights guaranteed in Section 7 of theAct.At the time of his separation from the respondent's pay roll, March1, 1939, Martinez was earning $3 a day.He had not obtained otheremployment between March 1 and the date of the hearing."Ward's statements indicate that the_ respondent had work adallable for Martinez 'onApril .11. PHELPS DODGE CORPORATION4834.Smith,Simmons, and MasonEd. E. Smithwas first employed by the respondent at its Douglasplant,in November 1935, and Joseph Carl Simmons in October 1936,as rustlers in the reverberatory department under Foreman JohnSunden.In November 1936 they were both, given steady work inthat department,where theycontinued,with minorinterruptions,until their discharge by Sunden on May 17, 1939.Both Simmonsand Smith joined the Union in February 1939, and started to wearunion buttons on the job about the middle of April. Smith and Sim-mons contended that they were discharged for union activity.It appears that on May 7,1939,-the car on which Simmons was sup-posed to be working became stuck and would not unload at thefurnace.stuck car because Simmons had wandered off to another part of theplant.Sunden,upon seeing Simmons later, reprimanded him forthis incident and threatened to "get someone else."On the after-noon of May 16 General Foreman McDaniel, after having complainedto Sunden several times since the first of April about the reverbera-tory department, decided to rectify what he considered to be an im-proper stateof affairsthere.Accordingly, on the next morning,May 17, at 11 o'clock,McDaniel called Sunden into his.office andtold him that - his department was still -unsatisfactory, and thatMcDaniel did not intend to "put up with any more monkey business"and wanted it understood that he, Sunden,was "on the spot"and wasto "clear this situation up and do,itnow."Sunden had just foundSimmons at the No. 8 furnace, although he should have been unload-ing his car at the No. 7 furnace, and had sent him back to his car.Although Sunden had witnessed no recent incident involving Smith,Sunden felt that in his department neither Simmons nor Smith wasa satisfactory worker unless Sunden devoted an undue amount ofhis time to supervising them.Sunden therefore replied to McDanielthat lie thought he could "straighten things out" by dischargingSimmons and Smith.McDaniel then took Sunden into Cole's officeand told Cole that Sunden had two employees whom he had to dis-charge in. order to get his shift "straightened out," and Cole approved.Later that day, at about 2:35 in the afternoon,Sunden called Sim-mons to his office and told.him that he was discharged for frequentviolation of instructions.Shortly after quitting time that afternoon,Sunden met Simmons and Smith at the plant gate, notified Smiththat he was discharged and, in reply to Smith's-request for anexplanation,"assigned Smith's failure to cooperate as the reason forthe action.,Simmons and Smiththen went to see McDaniel abouttheir discharge,butMcDaniel said he could not do anything forthem.413597-42-vol. 23-32 484DECISIONS OF NATIONAL -LABOR RELATIONS BOARDSunden testified that both men, upon being advanced to steadywork in 1936, began to violate certain instructions, and that their workbecame unsatisfactory.One instruction involved the number of em-ployees who were to remain on the cars of calcine as they left the scalehouse.There were three men on eacli car as it left the roasters witha load of calcine and proceeded to the scale house to be weighed.Atthe scale house only one man was supposed to drop off the car toattend to the weighing, and the other two men were expected to stayon the car, as it proceeded to the reverberatory furnace, in order to,unload it.Another instruction was that before loading the very finecopper dust from the cottrell plant into a car, the bottom of the carshould first be lined with a layer of calcine to prevent the fine copperdust from leaking out.Sunden testified that both men disobeyedtheserulesmany times over a period of 2 years, and that he spoketo them many times about such violations.According to Sunden,about January 1938 he threatened Smith with discharge if he per-sisted in leaving the car, and shortly before April 1, 1939, Sunden toldSmith that he would be sent "out the gate" for the next repetition ofthe same offense. Simmons and Smith admitted that they occasionallyviolated some of Sunden's rules, but claimed that they did so no morefrequently than the other employees in Sunden's department; andthat except for the single incident involving. Simmons on May 7,Sunden had made no criticism of their work nor given any recentwarning about their being discharged.For reasons hereinafter setforth,we find it unnecessary to resolve this conflict of testimony.Sunden also called on Simmons occasionally to skim a furnace,although that was not Simmons' regular work: In November 1938Sunden instructed Simmons with respect to skimming a certain fur-nace which had been allowed to get too full; but in skimming thefurnace the work got out of Simmon's control, and in turning the taskover to more experienced skimmers, a bad "runaway" resulted.Although it report of the accident attributed the "runaway" to faultymanagement supervision, after its occurrenceMcDaniel warnedSimmons to be more careful thereafter.Sunden's shift at the time of the discharge had about 40 employees,almost all of whom were members of the Union from its inception.The record shows merely that Simmons and Smith had joined theUnion in February and had worn union buttons since the middle ofApril, as did many of their fellow employees.80The record does notreveal any fact which distinguishes Simmons or Smith, so far as their60 Although we find hereinafter that about April 1, 1939, Sunden warned Smith and Sim-mons and two other employees,Carol Hall and Buck Norris,that they risked,discharge ifhigher company officials found them,as Sunden did, discussing the subject of labor organi-zations in the plant,so far as appears,the respondent did not discharge Hall or Norris orotherwise affect their employment status. PHELPSDODGE CORPOPATION485union activity is concerned, from some 35 fellow employees on thesame shift who were also members of the Union.We are satisfiedand-find, in accord with the finding of the Trial Examiner, that underthe circumstances Simmons and Smith were not discharged to dis-courage membership ,in'the Union.Jesus Masonwas not available as a witness at the time of the hear-^ng, having obtained other work, and no evidence was introduced withrespect to the respondent's alleged discrimination against him.Atthe close of the hearing, the Trial Examiner granted the respondent'smotion to dismiss the complaint as to Mason.We shall dismiss thecomplaint in so far as it alleges that the respondent discriminatedagainst Mason,-within the meaning of Section 8 (3) of the Act.D. Interference, restraint, and coercionBesides the matters set forth above, there is additional evidence thatthe respondent opposed the Union and impeded the employees intheir efforts at self-organization.Prior to April 1, 1939, Jose Estradahad been employed as a helper in the boiler room at the Douglas plant.About the middle of April he was reemployed in the boiler roomfollowing a lay-off and a transfer to another department.When hereturned to work in April, Boiler-Room Foreman Howard Epley,according to Estrada's testimony, told him :I 'used to be a good man the last time I worked for him and hewanted me to keep that up and we would get along fine and thathe didn't want me to be raising a red flag around the rest of theboys....[Italics supplied.]and when Estrada asked what was meant by the injunctional lan-guage, Epley continued :I have heard you have been doing some house-to-house canvassing[for the C. I. 0.]. I don't want you to do that.Estrada-further testified that when he insisted upon complete freedomin utilizing his own time, Epley added :that was allright with him, as long as I didn't do it ... up at theplant thereand informed Estrada that similar orders had been given to otheremployees.At the hearing Epley gave a somewhat different version.He testified that he had overheard a conversation among his subordi-nates to the effect that Estrada had become a labor organizer;'thatwhen Estrada reported for work, on. or about April 4, Epley calledEstrada aside, told him what the employees had said, and warnedEstrada that company rules prohibited organizing or agitating on 486DECISIONS.OF NATIONALLABOR RELATIONS BOARDcompany time, and that he intended to enforce the rules81Epleyadmitted, however, that he had questioned Estrada as to "what degreehe was active" in the Union and that Estrada had stated that he hadconfined his activity to furnishing names and addresses of employeesto union organizers.Although Epley denied mentioning the "red,flag," he admitted telling Estrada that he had been a good workerand warning him against agitating.Under these circumstances, wefind that Estrada had not engaged in,union activity in the plant, thatEpley questioned Estrada as to the nature and -extent of his participa-tion in the Union, and that the conversation between" them otherwiseoccurred substantially as related above by Estrada.Ed. E. Smith and Joseph Carl Simmons testified that about April1, 1939, their foreman, John Sunden, interrupted a conversation con-cerning union matters engaged in between Smith, Simmons, and twoother employees, Hall and Norris, during a lull in their work withthe warning that they "be careful about talking about unions ... ifCole or McDaniel hear you talk union, you would be fired."Hall andNorris did not testify.We do not credit Sunden's denial of the occur-rences of this incident and find that Sunden made the statements aboveattributed to him by Smith and Simmons.By these and by the statements made by Meharg to Keith as set forthabove in subsection C-1,supra,and by the statements made by Wardto Martinez and Keith as set forth above in subsection C-2,supra,wefind that the respondent- interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to dead to labor disputes burdening and obstructing commerceand the free flow of commerce:V. THE REMEDYHaving found that the respondent has engaged in unfair labor prac-ticewithin the meaning "of Section 8 (1), (2), and (3) of the Act,81 Company rules, posted in the plant,provided for discharge without notice for engagingin the following offenses,:A. Insubordination,agitating,fighting,attempting bodily injury,or 'the use ofabusive language toward fellow employees while on duty or on company property.J. Soliciting members for any organization,or soliciting funds for any purposewhatsoever during working hours.I PHELPS DODGE CORPORATION487we shall order it to cease and desist therefrom.We shall also order itto take certain affirmative action to effectuate the policies of the Act.Because the continued existence and recognition of the Associationas a bargaining representative would be a continuing obstacle to \theexercise of the rights of the employees as guaranteed in Section 7 of, theAct, we shall order the respondent to withdraw all recognition fromand completely disestablish the Association as the bargaining repre-sentative-of any of its employees, and to cease giving effect to anycontracts with the Association .112With respect to Strange, Anderson, and Long, we shall order therespondent to offer each of them immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and to make each of themwhole for any loss of pay suffered as a result of the respondent's dis-crimination, by paying to Strange a sum of money equal to the amounthe would normally have earned as wages from May 17, 1939, the dateof the discrimination against him, to the date of the offer of reinstate-ment, and by paying to Anderson and to Long a sum of money equal tothe amount each would normally have earned as wages from April 2,1939, the effective date of the discrimination against them, to the dateof the offer of reinstatement, less the net earnings of each during suchperiod.83We have found that the respondent refused to reinstate Pedro 0.Martinez, in part, because of his union activity.Normally we wouldrequire the respondent to reinstate him with back pay in manner andextent as provided above in the cases of Strange, Anderson, and Long.Since the respondent claimed at the hearing that it rejected Martinezfor employment solely because he had silicosis and in view of the,fact that the record does not satisfy us as to his true condition, we willnot require the respondent to reinstate Martinez until he passes aphysical examination conducted by an impartial and licensed doctorand presents to the respondent, the doctor's certificate of his fitness foremployment.Such doctor shall be selected by agreement of therespondent and the Union and his fee and expenses shall be borneequally between them. If they are unable to agree upon a doctor theRegional Director for the Twenty-first Region shall appoint a doctor82N. L R. B. v. Pennsylvania Greyhound Lines, Inc., et al.,303 U S. 261;NattionalLicor ace Co v. N L R. B ,309 U. S. 350"By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of.his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters, and Joiners of-Amer-ica,Lumber and Sawmill Workers Union, Local 2590, 8N.. L. R. B. 440Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earningsSeeRepiAto Steel Co)poratson v. N. L. R. B ,decided byUnited States Supreme Court, November 12, 1940. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDfor such purpose.In the interim we will not require the respondentto pay Martinez back pay. In the event that Martinez complies withsuch conditions and the respondent refuses to reinstate him, we willrequire the respondent to pay Martinez back pay from the date ofsuch refusal to the time of offer of reinstatement.-Upon the basis of the foregoing findings of fact and upon the entirerecord in this proceeding,the Board makes the following :CONc usIONS OF LAW1.Employees'Representation Plan was from July 5, 1935, to thetime of its replacement by Douglas Smeltermen'sAssociation, andDouglas Smeltermen's Association and Southern Arizona Smelter-men's Union No. 470,International Union of Mine, Mill&SmelterWorkers are,labor organizations,within the meaning of Section 2 (5)of the Act.2.By dominating and- interfering with the administration of andcontributing financial and other support to Employees'Representa-tion Plan from July 5, 1935, to the time of its replacement by DouglasSmeltermen'sAssociation,and by dominating and interfering withthe formation and administration of and contributing support toDouglas Smeltermen's Association,the respondent has engaged in andis engaging in unfair labor practices,within the meaning of Section 8(2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Boyd Strange, Roy K. Anderson, Homer Long, and Pedro 0.Martinez,to discouragemembershipin Southern Arizona Smelter-men's Union No. 470, International Union of Mine,Mill & SmelterWorkers, the respondent has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8(3) of the Act.4.By interfering with, restraining, and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and(7) of theAct.6.The respondent has not engaged in unfair labor practices,withinthe' meaning of Section 8 (1) and(3) of the Act, with respect to JosephCarlSimmons and Ed E. Smith.ORDERUponthe basis of the above findings of fact and conclusions of lawand upon the entire record in this case,and pursuant to Section 10 (c)of the National LaborRelationsAct, the NationalLabor Relations PHELPS DODGECORPORATION489Board hereby orders that the respondent, Phelps Dodge Corporation,and its ofriceis, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing financial or other support to, Employees' Rep-resentation Plan, Douglas Smeltermen's Association, or any otherlabor organization of its employees ;(b) Giving effect to the "Collective Bargaining Agreement" of Sep-tember 7, 1938, or, to any other contract made with Douglas Smelter-men's Association, or to any contract made with Employees' Represen-tation Plan ;(c)Discouraging membership in Southern Arizona Smeltermen'sUnion No. 470, International Union of Mine, Mill & Smelter Workers,or any other labor organization of its employees, by discrimination inregard to' hire or tenure of employment or any term or condition ofemployment ;(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestablish,Douglas Smeltermen's Association as the representative of any of itsemployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of work;(b)Offer to Boyd Strange, Roy K. Anderson, and Homer Long,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and 'privileges;(c)Make whole Boyd Strange, Roy K. Anderson, and HomerLong, for any loss of pay they have suffered as a result of therespondent's discrimination, by paying to each of them a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of the discrimination against him to the date of theoffer of reinstatement, less his net earnings during such period;(d)Offer to Pedro O. Martinez immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, in the event thatMartinez presents a certificate of fitness for employment in the man-ner provided in the-section entitled "Remedy"; 490DECISIONS' OF NATIONAL LABOR RELATIONS BOARD(e)Make whole Pedro O. Martinez for 4ny loss of pay he maysuffer as the result of the respondent'sdiscrimination,by payingto him a sum of money equal to that which he would normally haveearned as wages from the date of the respondent's refusal to re-instate him as provided in the section entitled"Remedy" to the dateof the offer of reinstatement;,(f)Post immediately in conspicuous places at its plant in Douglas,Arizona, known as its Copper Queen Branch, Smelter Division,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating-:(1) that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c),and (d)of thisOrder;(2) that the respondent will take the affirmative action setforth in paragraphs 2 (a), (b), (c), (d),,and(e) of this Order;and (3)that the respondent's employees are free to become or remainmembers of Southern Arizona Smeltermen'sUnion No.470, Inter-national Union of Mine, Mill & Smelter Workers, and the respondentwill not discriminate against anyemployeebecause of membershipin or activity on behalf of that organization ;(g) Notify the Regional Director for the Twenty-first Region inwriting within ten (10)days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent has, engagedin unfair labor practices,within the meaning of Section 8 (3) ofthe Act, with respect to Jesus Mason, Joseph Carl Simmons, andEd, E.Smith.CHAIRMAN HARRYA. MILLis took no part in the consideration ofthe above Decision and Order.